 

Exhibit 10.3

 

EXCLUSIVE LICENSE AGREEMENT

 

THIS EXCLUSIVE LICENSE AGREEMENT is made and entered into this 5th day of
December, 2012, by and between: DURECT CORPORATION, a Delaware corporation
(hereinafter referred to as the "LICENSEE") with its principal place of business
at 10260 Bubb Road, Cupertino, CA 95014, and VIRGINIA COMMONWEALTH UNIVERSITY
INTELLECTUAL PROPERTY FOUNDATION (hereinafter referred to as the "LICENSOR"),
and  with its principal place of operation  at Virginia Commonwealth University,
800 E. Leigh Street, Suite 3000, Richmond, Virginia 23298-0568.

 

WHEREAS, LICENSOR is charged with management and licensing of intellectual
properties developed at Virginia Commonwealth University (“VCU”) and, under VCU
intellectual property policy, inventions made by employees of VCU or made using
the facilities of VCU are required to be assigned to VCU and managed by
LICENSOR;

 

WHEREAS, VCU and/or the United States Department of Veterans Affairs
(hereinafter called “VA”) are joint or sole owners of all right, title, and
interest in patent applications and inventions and know-how associated with the
VCU Invention Disclosures as listed in Appendix A attached hereto and made a
part hereof, and other LICENSED TECHNOLOGY (defined herein).

 

WHEREAS, LICENSOR and the VA are parties to an Inter-Institutional Agreement
(the “IIA” attached as Appendix C) dated August 7, 2002 which provides that
LICENSOR is authorized to (a) negotiate, execute and administer license
agreements granting rights to LICENSED PATENT RIGHTS (defined herein) on behalf
of VA and (b) receive on behalf of VA amounts paid in consideration of such
grant of rights and to share a portion of such amounts with VA;

 

WHEREAS, LICENSOR and LICENSEE entered into an Option Agreement on December 8,
2011 (hereinafter “Option Agreement”) and an Amendment to the Option Agreement
effective April 19, 2012, and LICENSEE has exercised its right to license
LICENSED TECHNOLOGY and LICENSED PATENT RIGHTS;

 

WHEREAS, among other things, this Agreement is intended to implement the binding
terms set forth in the Term Sheet Appendix to Option Agreement signed by the
parties and dated April 19, 2012;

 

WHEREAS LICENSEE is desirous of acquiring from LICENSOR certain rights set forth
below and LICENSOR wishes to grant licenses to such rights to LICENSEE as set
forth herein;

 

NOW, THEREFORE, in consideration of the promises and the covenants set forth
herein, LICENSOR and LICENSEE agree as follows:

 

I.  DEFINITIONS

 

The following definitions shall apply in the interpretation of this Agreement.

 

1.1“AFFILIATE” of any company means any corporation which, directly or
indirectly, controls or is controlled by, or is under direct or indirect common
control with, such company; and for the  purposes of this definition "control"
(including "control by" and "under common control with") as used with respect to
any corporation or company, shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such corporation or company, through the ownership of more than 50% of the
voting shares.

1

 

--------------------------------------------------------------------------------

 

 

1.2“CALENDAR QUARTER” means the three‑month period ending March 31, June 30,
September 30, or December 31 in any year.

 

1.3“CDA” shall have the meaning ascribed to such term in Section 9.12.

 

1.4

“COLLABORATION IMPROVEMENTS” means IMPROVEMENTS not falling under the SRA
TECHNOLOGY, that are developed, generated, made, conceived or reduced to
practice jointly by or on behalf of INVENTOR(S) and NON-INVENTOR(S).

 

1.5“COMMERCIALLY REASONABLE EFFORTS” shall mean those efforts and resources
consistent with such efforts used by similarly situated pharmaceutical companies
in developing products having similar development and regulatory risks
(including the likelihood of regulatory approval given the regulatory framework
involved), costs and efforts, as well as similar patent protection and
commercial (including profit) potential in view of, among other things, the
competitive landscape. COMMERCIALLY REASONABLE EFFORTS shall be determined on a
country‑by‑country or market-by-market basis (as most applicable) for a LICENSED
PRODUCT.

 

1.6“Dual Appointment Personnel or DAP” shall mean any person who is employed by
both VCU and VA, or has signed a VA-WOC Appointee Intellectual Property
Agreement as defined in the IIA.

 

1.7“EFFECTIVE DATE” shall mean the date of the Agreement set forth above.

 

1.8“FIELD OF USE” shall mean all fields of use.

 

1.9“Force Majeure” shall have the meaning ascribed to such term in Section 9.9.

 

1.10“IMPROVEMENT(S)” means any and all enhancements of, modifications to,
improvements on or developments (including, in each case, any inventions or
discoveries) relating to any of the LICENSED TECHNOLOGY, that are developed,
generated, made, conceived or reduced to practice at least in part by or on
behalf of VCU (including any University Employees as defined in the IIA) and/or
DAP personnel (collectively, “VCU/VA Personnel”) during the course of research
conducted by them as of the EFFECTIVE DATE and during the term hereof, including
SRA TECHNOLOGY (defined herein) and, with respect to any and all of the
foregoing, intellectual property rights therein and thereto including any and
all United States and foreign patents and patent applications disclosing,
covering or claiming any such enhancements, modifications, improvements or
developments (including, in each case, any inventions or discoveries), and any
United States (and foreign equivalents of) extensions, substitutions,
continuations, confirmations, divisions, reissues, reexaminations, restorations,
registrations and continuation-in-part applications that are entitled to the
priority date of any such applications, with respect to any or all of the
foregoing, and enforcement rights.  Improvements made solely by VA Personnel
that are not governed by IIA shall not be considered IMPROVEMENTS under this
Agreement.

 

1.11

“Indemnitees” shall have the meaning ascribed to such term in Section 9.5.

 

1.12“INVENTOR(S) means Dr. Shunlin Ren, Dr. William Pandak, and/or other VCU/VA
Personnel who are under Dr. Ren’s supervision, or working in a laboratory
managed or controlled by Dr. Ren or Dr. Pandak.    

 

1.13“INVENTOR IMPROVEMENT(S)” means IMPROVEMENTS not falling under the SRA
TECHNOLOGY, that are developed, generated, made, conceived or reduced to
practice solely by or on behalf of INVENTOR(S).

2

 

--------------------------------------------------------------------------------

 

 

1.14”Joint Patents” shall have the meaning ascribed to such term in Section 8.2.

 

1.15“Liabilities” shall have the meaning ascribed to such term in Section 9.5.

 

1.16“LICENSED PATENT RIGHTS” shall mean (a) those patent applications listed in
Appendix A and patents issuing therefrom, any foreign equivalents thereof, and
any and all United States (and foreign equivalents of) extensions,
substitutions, continuations, confirmations, divisions, reissues,
reexaminations, restorations, registrations and continuation-in-part
applications that are entitled to the priority date of any such applications,
with respect to any or all of the foregoing, in each case as of the EFFECTIVE
DATE and thereafter that are filed or issued during the term of this Agreement,
and enforcement rights;  (b) those United States and foreign patent applications
and patents disclosing, covering or claiming any LICENSED TECHNOLOGY and, in
each case, any and all United States (and foreign equivalents of) extensions,
substitutions, continuations, confirmations, divisions, reissues,
reexaminations, restorations, registrations and continuation-in-part
applications that are entitled to the priority date of any such applications,
with respect to any or all of the foregoing, that are filed or issued during the
term of this Agreement, and enforcement rights.

 

1.17“LICENSED PRODUCTS” shall mean any product or process in the FIELD OF USE
embodying LICENSED TECHNOLOGY or that incorporates, is covered, disclosed or
claimed by, or is made, in whole or part, by the use of the LICENSED PATENT
RIGHTS.

 

1.18“LICENSED TECHNOLOGY” shall mean and include:

 

 

(i)

the technologies, inventions and know-how associated with the VCU Invention
Disclosures listed in Appendix A,

 

(ii)

SRA TECHNOLOGY, INVENTOR IMPROVEMENT(S), COLLABORATION IMPROVEMENTS and any
NON-INVENTOR IMPROVEMENT(S) that LICENSEE elects to add to this AGREEMENT under
Section 2.3,

 

(iii)

any and all non-patented or non-patent pending technical information,
formulations, compounds, compositions, products, processes, know-how, trade
secrets, data, specifications, methods of manufacture or use including but not
limited to diagnostic methods and methods for prevention as well as  treatment,
analytical or characterization methods, characterization results, and other
proprietary information, that are:

 

a.

controlled by VCU, and

 

b.

related to the VCU Invention Disclosures listed in Appendix A, and

 

c.

developed, generated, made, conceived or reduced to practice by or on behalf of
INVENTOR(S), alone or with others, during the course of research conducted by
them, in accordance with Section 2.3.

For purposes hereof, “controlled” means with respect to any technical
information, formulations, compounds, compositions, products, processes,
know-how, trade secrets, data, specifications, methods of manufacture or use
including but not limited to diagnostic methods and methods for prevention as
well as treatment, analytical or characterization methods, characterization
results, and/or other proprietary information, the right to grant a license or
sublicense without violating the terms of any agreement with, without violating
any legal rights of, or without requiring the consent of, any third party.  For
clarity, “controlled” includes the right of LICENSOR to grant a license or
sublicense, pursuant to the IIA, to any or all of the foregoing, without
violating the terms of any agreement with, without violating any legal rights
of, or without requiring the consent of, any third party,

and    

3

 

--------------------------------------------------------------------------------

 

 

(iv)

Other technologies, inventions and know-how associated with the VCU Invention
Disclosures listed in Appendix A that were discovered or invented by or on
behalf of INVENTOR(S) as of the EFFECTIVE DATE, including the following: (a)
oxysterols and any steroids or steroid metabolites and any derivatives or
analogs thereof (hereinafter “Small Molecules”); (b) enzymes (including amino
acid sequences and nucleotide sequences) that make or modify any Small Molecules
(hereinafter “Enzymes”); (c) genes that make or express any Small Molecules, or
that are affected or modulated by any Small Molecules (“Genes”); (d) molecules
such as binding proteins that modulate or otherwise affect any Small Molecules,
or that are modulated by or otherwise affected by any Small Molecules
(“Modulating Molecules”); (e) compositions of Small Molecules, Enzymes, Genes or
Modulating Molecules; (f) methods of making Small Molecules, Enzymes, Genes or
Modulating Molecules; and/or (g) uses of Small Molecules, Enzymes, Genes or
Modulating Molecules.

 

1.19“MAJOR MARKET” means the United States of America or a member country of the
European Union.

 

1.20“NET SALES” shall mean the amounts received by LICENSEE and its AFFILIATES
and SUBLICENSEES from the commercial use of LICENSED PRODUCTS, or the commercial
sale of LICENSED PRODUCTS, from non-AFFILIATED third parties in arm’s length
transactions, less, to the extent such deductions or allowances can be
documented by LICENSEE: (i) shipping costs (including freight, postage, handling
and standard transportation charges such as insurance and packing and
distribution charges), (ii) allowances or credits because of returned,  rejected
or recalled LICENSED PRODUCTS as actually allowed, (iii) other discounts,
credits and allowances including normal and customary quantity discounts, cash
discounts (including discounts for prompt payment), and customary trade
promotional allowances and credits (including adjustments such as those granted
on account of co-pay reduction programs, price adjustments, billing errors,
damaged goods, rebates, chargeback rebates, fees, reimbursements or similar
payments granted or given to wholesalers or other distributors, buying groups,
healthcare insurance carriers, group purchasing organizations, managed health
care organizations, wholesalers, pharmacy benefit management or similar
organizations, federal, state/provincial, local and other governments, including
their agencies, trade customers or other institutions), and discounts mandated
by or granted in response to laws or regulations, retroactive price reductions
or rebates paid or credited to any governmental authority or agency or third
party payor, administrator or contractee, including in respect of any government
subsidized program (including without limitation Medicare and Medicaid rebates),
and (iv) taxes including import, export, use, excise and sales taxes, tariffs
and duties (including customs duties) and other governmental charges imposed on
the importation, use or sale of  LICENSED PRODUCTS (including  without
limitation, value-added and withholding taxes). If LICENSED PRODUCTS are sold
through intermediaries such as agents, consignees or co-promoters who do not
purchase and take title to LICENSED PRODUCTS, royalties shall be due only on
sales to those non-AFFILIATED third parties who actually purchase and take title
to LICENSED PRODUCTS through such intermediaries.  For non-cash and partial-cash
sales, NET SALES shall include the fair market value of non-cash consideration
received for such sale of the same quantity of LICENSED PRODUCTS. For sales not
at arms-length, NET SALES shall be equal to the fair market price of such
LICENSED PRODUCTS as when transferred in comparable arms-length
transactions.  In the event that LICENSED PRODUCTS are used by LICENSEE rather
than sold, the parties shall agree upon an appropriate NET SALES price for each
such use on which to base a royalty calculation.  NET SALES shall not include
any amounts received by LICENSEE and/or its AFFILIATES or SUBLICENSEES from the
commercial use of LICENSED PRODUCTS, or the commercial sale of LICENSED
PRODUCTS, from non-AFFILIATED third parties in arm’s length transactions, in any
countries where there are no VALID CLAIMS of LICENSED PATENT RIGHTS covering the
manufacture, use or sale of LICENSED PRODUCTS in such countries, and there are
no VALID CLAIMS of LICENSED PATENT RIGHTS

4

 

--------------------------------------------------------------------------------

 

covering the manufacture of such LICENSED PRODUCTS in the country of
manufacture.  Royalties shall not be due and payable on any LICENSED PRODUCTS
that are provided at no cost as samples, used in the conduct of any non-clinical
or pre-clinical studies or clinical trials, testing, promotion or market
research, or made available for charitable purposes or for compassionate use.

 

1.21“NON-INVENTOR(S)” means any VCU/ VA Personnel who is not an INVENTOR.

 

1.22“NON-INVENTOR IMPROVEMENT(S)” means IMPROVEMENT(S) not falling under the SRA
TECHNOLOGY, that are developed, generated, made, conceived or reduced to
practice solely by or on behalf of a NON-INVENTOR(S).

 

1.23“Patent Prosecution Costs” shall have the meaning ascribed to such term in
Section 4.5.

 

1.24“Proprietary Information” means a party’s written information, materials and
data marked proprietary or confidential or non-written information, materials
and data disclosed in whatever form which is identified at the time of
disclosure as proprietary or confidential and is reduced to writing and
transmitted to the other party and marked proprietary or confidential within
sixty (60) days of such non-written disclosure.  Proprietary Information shall
also have the meaning ascribed to such term in Section 9.19.

 

1.25“Royalty Holiday” shall have the meaning ascribed to such term in Section
3.5.

 

1.26“SRA” means the Sponsored Research Agreement by and between VCU and
LICENSEE, effective May 7, 2012.

 

1.27“SRA TECHNOLOGY” means PROJECT TECHNOLOGY (defined in the SRA) and any
technology, data, ideas, inventions, discoveries and IMPROVEMENTS, and the
intellectual property rights therein and thereto including PROJECT PATENT RIGHTS
(defined in the SRA) and enforcement rights, that are developed, generated,
made, conceived or reduced to practice, in whole or in part, by INVENTOR(S),
alone or with others, directly or indirectly in the performance or as a result
of the SRA Project (defined in the SRA).

 

1.28“SUBLICENSEE” shall mean any non-affiliated third party to whom LICENSEE has
granted a SUBLICENSE.  SUBLICENSEE shall also mean any non-affiliated third
party to whom a SUBLICENSEE has granted a SUBLICENSE.  “SUBLICENSE” shall mean
an agreement in which LICENSEE or SUBLICENSEE (i) grants any of the rights
licensed to LICENSEE hereunder, or (ii) agrees not to assert such rights or to
sue, prevent or seek a legal remedy for the practice of any of the rights
licensed to LICENSEE hereunder. Notwithstanding the foregoing, a SUBLICENSEE
shall not mean a successor entity or an entity that acquires all or
substantially all of the stock, business or assets of LICENSEE, or all or
substantially all of the stock, business or assets of LICENSEE that relate to
the LICENSED TECHNOLOGY or LICENSED PATENT RIGHTS, whether by acquisition,
merger, sale of stock, sale of assets or otherwise.

 

1.29“SUBLICENSING REVENUE” shall mean payments or fair market value of non-cash
consideration received by LICENSEE from a SUBLICENSEE under and in consideration
for its SUBLICENSE, including if applicable, license issue fees and other
licensing fees, milestone payments or other payments.  For any refundable
payments made to LICENSEE by a SUBLICENSEE that are subsequently refunded to
such SUBLICENSEE, LICENSEE can deduct such amounts from future royalty payments,
Annual Minimum Payments and/or milestone payments owed to LICENSOR. In the case
where LICENSEE receives a milestone payment from a SUBLICENSEE for the same
event that triggers one of the milestone payments owed by LICENSEE to LICENSOR
as provided for in Appendix B

5

 

--------------------------------------------------------------------------------

 

subsection 5 (e.g., upon the first filing of an IND with FDA or foreign
equivalent in a MAJOR MARKET country), SUBLICENSING REVENUE shall only include
the portion of the milestone payment received by LICENSEE from the SUBLICENSEE
that is over and above the amount already owed to LICENSOR as provided for in
Appendix B, subsection 5.  To determine the basis on which SUBLICENSING REVENUE
is to be calculated, the following amounts shall be excluded, even if they are
paid by a SUBLICENSEE to LICENSEE, including as part of any upfront or milestone
payment, whether in cash or as non-cash consideration:  royalties; payments to
fund ongoing and future research and/or development activities including without
limitation in connection with the design and conduct of human clinical trials;
payments for the manufacture and supply of LICENSED PRODUCT or excipients or
components thereof for pre-clinical, clinical or commercial use; equity
investments in LICENSEE (including without limitation the sale of capital stock
of LICENSEE or other securities convertible into capital stock of LICENSEE),
provided, however, that if in consideration for its sublicensing rights, a
SUBLICENSEE makes an equity investment in Licensee and pays a premium on equity,
then SUBLICENSING REVENUE shall include that portion which is a premium of
fifteen percent (15%) or more on equity; or any amounts pursuant to a sale of
all or substantially all of the business or assets of LICENSEE related to the
LICENSED TECHNOLOGY or LICENSED PATENT RIGHTS (whether by acquisition, merger,
sale of stock, sale of assets or otherwise).  For clarity, SUBLICENSING REVENUE
shall not include payments or fair market value of non-cash consideration
received by a SUBLICENSEE from a third party (including a sub-SUBLICENSEE) under
and in consideration for a sub-SUBLICENSE. However, SUBLICENSING REVENUE shall
include any proceeds received by a SUBLICENSEE from a third party (including a
sub-SUBLICENSEE) under and in consideration for a sub-SUBLICENSE that are
subsequently paid to LICENSEE in consideration for a sub-SUBLICENSE.

 

1.30"VALID CLAIM" shall mean  a claim of an issued and unexpired patent within
the LICENSED PATENT RIGHTS that has not been (i) cancelled with prejudice, (ii)
declared invalid or unenforceable by decision of a court of competent
jurisdiction or other governmental authority, (iii) admitted to be invalid or
unenforceable through reissue, disclaimer, or otherwise, or (iv) abandoned.

 

 

 

II.  GRANT

 

2.1LICENSOR hereby grants to LICENSEE an exclusive, royalty bearing, worldwide
license under LICENSED TECHNOLOGY and LICENSED PATENT RIGHTS to develop, make,
have made, use, offer to sell, sell, export and import LICENSED PRODUCTS and to
use, practice and otherwise exploit methods embodying LICENSED TECHNOLOGY and/or
that are disclosed in, covered or claimed by LICENSED PATENT RIGHTS, with the
right to SUBLICENSE others through multiple tiers of sublicensees under the
terms of Article VIII, throughout the term hereof in the FIELD OF USE. This
grant shall be subject to the payment by LICENSEE to LICENSOR of all
consideration as provided in this Agreement, and shall be further subject to the
rights retained by LICENSOR, VCU, and VA:

 

 

(a)

subject to Section 9.20, publish the scientific findings from research related
to LICENSED PATENT RIGHTS,

 

 

(b)

to practice under the LICENSED PATENT RIGHTS for internal educational,
research,  and other internal non-commercial purposes, except that such purposes
shall not include any testing or other use in humans without the LICENSEE’s
prior written consent which may be withheld in its sole discretion.  LICENSOR
will not file for any regulatory approvals to test or market any LICENSED
PRODUCTS anywhere in the world,  

 

6

 

--------------------------------------------------------------------------------

 

 

(c)

Subject to the limitations set forth in Section 2.1(b) above, such reservation
shall include the right to extend such right to practice under the LICENSED
PATENT RIGHTS for internal educational and research purposes (but not for
patient care and treatment, or any other internal purpose) to subsequent
employers of any of the INVENTORS, but only to the extent that such employers
are not-for-profit organizations, and

 

 

(d)

For biological materials and/or research tools that are covered under the
LICENSED TECHNOLOGY and could be considered a NIH-funded research resource
(collectively and hereinafter “Materials”), such reservation shall further
include the right to provide such Materials and to grant licenses under the
LICENSED PATENT RIGHTS, to not-for-profit and governmental institutions for
their non-commercial, internal research and scholarly use only, in accordance
with the NIH Guidelines for Obtaining and Disseminating Biomedical Research
Resources (as published in the U.S. Federal Register / vol. 64, No. 246 -
12/23/99). Notwithstanding the foregoing, the parties understand and agree that
the compounds, compositions, formulations and products that are claimed or
covered in any of the LICENSED PATENT RIGHTS and/or VCU Invention Disclosures
listed in Appendix A, in each case during the term of this Agreement, including
any Small Molecules, Enzymes, Genes or Modulating Molecules, and any related
know how, and/or processes and methods  (which processes or methods are
necessary or useful to develop, manufacture, use, offer for sale, sell, import
or export such compounds, compositions, formulations or products), are not and
shall not be deemed Materials under this Section 2.1(d).

 

 

(e)

LICENSOR agrees to notify LICENSEE in writing no less than thirty (30) days
prior to taking any of the actions described in Sections 2.1(c) or 2.1(d)
above.  

 

 

(f)

Under the IIA, VA is obligated to receive and treat as confidential, LICENSEE’s
Proprietary Information that LICENSOR provides to the VA in fulfillment of its
obligations under the IIA and not disclose such Proprietary Information without
the prior written consent of LICENSOR.  LICENSOR shall promptly notify LICENSEE
in writing if during the term hereof, the IIA is amended, expires or terminates,
or if the confidentiality obligations of VA under the IIA change.

 

2.2Notwithstanding anything herein to the contrary, any and all licenses and
other rights granted hereunder are limited by and subject to the rights and
requirements of the United States Government which may attach as a result of
Government sponsorship of research at VCU, in which the invention covered by the
LICENSED PATENT RIGHTS was conceived or reduced to practice, as set forth in 35
U.S.C. §§200-206, 37 C.F.R. Part 401 and in the relevant Government research
contracts with VCU, and as such rights and requirements may be amended or
modified by law.  To the extent applicable, such rights and requirements include
without limitation (i) the grant of a nonexclusive, nontransferable,
irrevocable, paid-up license to practice or have practiced for or on behalf of
the Government any of the LICENSED PATENT RIGHTS throughout the world (as set
forth in 35 U.S.C. §202(c)(4)), and (ii) the requirement that LICENSED PRODUCTS
used or sold in the United States will be manufactured substantially in the
United States (as set forth in 35 U.S.C. §204).

 

2.3LICENSOR shall promptly disclose to LICENSEE in writing, all SRA TECHNOLOGY,
INVENTOR IMPROVEMENTS, COLLABORATION IMPROVEMENTS, and NON-INVENTOR
IMPROVEMENTS.  Such SRA TECHNOLOGY, INVENTOR IMPROVEMENTS, COLLABORATION
IMPROVEMENTS, and NON-INVENTOR IMPROVEMENT(S) shall be added to the LICENSED
TECHNOLOGY subject to the following conditions and in the following manner:  

 

7

 

--------------------------------------------------------------------------------

 

 

a.

Without additional consideration, all SRA TECHNOLOGY is hereby included in
LICENSED TECHNOLOGY and thereby made subject to the exclusive license granted by
LICENSOR to LICENSEE hereunder.  Appendix A shall be updated periodically to
reflect the addition of such SRA TECHNOLOGY.

 

 

b.

For a period of five (5) years from the EFFECTIVE DATE of this Agreement and
without additional consideration, all INVENTOR IMPROVEMENT(S) are hereby
included in LICENSED TECHNOLOGY and thereby made subject to the exclusive
licenses granted by LICENSOR to LICENSEE hereunder, except for those INVENTOR
IMPROVEMENTS that are subject to pre-existing third party obligations under
sponsored research agreements.  LICENSOR shall promptly and in sufficient detail
notify LICENSEE in writing of any such pre-existing third party
obligations.  LICENSOR will use its best efforts to work with VCU to ensure that
any third party obligations under sponsored research agreements are unrelated to
LICENSED TECHNOLOGY. Appendix A shall be updated periodically to reflect the
addition of such INVENTOR IMPROVEMENT(S).  

 

 

c.

For a period of five (5) years from the EFFECTIVE DATE of this Agreement and
without additional consideration, all COLLABORATION IMPROVEMENTS are hereby
included in LICENSED TECHNOLOGY and thereby made subject to the exclusive
licenses granted by LICENSOR to LICENSEE hereunder, provided  all NON-INVENTORS
agree in writing to inclusion of their interest in such COLLABORATION
IMPROVEMENTS in the LICENSED TECHNOLOGY, except for those COLLABORATION
IMPROVEMENTS that are subject to pre-existing third party obligations under
sponsored research agreements.  LICENSOR will use its best efforts to work with
VCU to ensure that any third party obligations under sponsored research
agreements are unrelated to LICENSED TECHNOLOGY.  LICENSOR shall endeavor in
good faith to have all NON-INVENTORS agree in writing to inclusion of their
interest in COLLABORATION IMPROVEMENT(S) in the LICENSED TECHNOLOGY.  If a
NON-INVENTOR does not agree in writing to inclusion of his/her interest in such
COLLABORATION IMPROVEMENT in the LICENSED TECHNOLOGY, then the NON-INVENTOR’s
interest in such COLLABORATION IMPROVEMENT will not be included in LICENSED
TECHNOLOGY and LICENSEE will have no rights to said NON-INVENTOR’s interest in
such COLLABORATION IMPROVEMENT. For clarity, even if a NON-INVENTOR does not
agree in writing to inclusion of his/her interest in such COLLABORATION
IMPROVEMENT in the LICENSED TECHNOLOGY, LICENSEE shall nevertheless have a
non-exclusive license to the COLLABORATION IMPROVEMENT. For purposes of this
Section 2.3 (including this Section 2.3(c), Section 2.3 (b) above and 2.3(d)
below), “pre-existing” means existing prior to the date on which an INVENTOR
IMPROVEMENT, NON-INVENTOR IMPROVEMENT or COLLABORATION IMPROVEMENT (as the case
may be) is made. LICENSOR shall promptly and in sufficient detail notify
LICENSEE in writing of any such pre-existing third party obligations. If there
are not any such pre-existing third party obligations and all NON-INVENTORS
agree in writing to inclusion of their interest in such COLLABORATION
IMPROVEMENTS, then such COLLABORATION IMPROVEMENTS are hereby included in
LICENSED TECHNOLOGY, made subject to the exclusive licenses granted by LICENSOR
to LICENSEE hereunder and added to Appendix A upon their conception. Appendix A
shall be updated periodically to reflect the addition of such COLLABORATION
IMPROVEMENT(S).

 

 

d.

For a period of five (5) years from the EFFECTIVE DATE of this Agreement,
LICENSOR hereby grants to LICENSEE an exclusive option to include any
NON-INVENTOR

8

 

--------------------------------------------------------------------------------

 

 

IMPROVEMENT in the LICENSED TECHNOLOGY, which option may be exercised by
LICENSEE, provided:

 

 

(i)

there are no pre-existing third party obligations that would conflict with this
Agreement. LICENSOR shall promptly and in sufficient detail notify LICENSEE in
writing of any such pre-existing third party obligations that would conflict
with this Agreement.

 

(ii)

All NON-INVENTORS must agree in writing to inclusion of their NON-INVENTOR
IMPROVEMENT in the LICENSED TECHNOLOGY.  LICENSOR shall endeavor in good faith
to have all NON-INVENTORS agree in writing to inclusion of their NON-INVENTOR
IMPROVEMENT(S) in the LICENSED TECHNOLOGY.  If a NON-INVENTOR does not agree in
writing to inclusion of such NON-INVENTOR IMPROVEMENT in the LICENSED
TECHNOLOGY, then the NON-INVENTOR IMPROVEMENT will not be included in the
LICENSED TECHNOLOGY and LICENSEE will have no rights to said NON-INVENTOR
IMPROVEMENT.

 

(iii)

For each NON-INVENTOR IMPROVEMENT that LICENSEE, at its written election, wishes
to be included in LICENSED TECHNOLOGY, LICENSEE pays LICENSOR a twenty-five
thousand dollar ($25,000) improvement fee.

 

(iv)

If all of the above conditions are met, such NON-INVENTOR IMPROVEMENT shall be
included in the LICENSED TECHNOLOGY, added to Appendix A and made subject to the
exclusive licenses granted by LICENSOR to LICENSEE hereunder.  Appendix A shall
be updated periodically to reflect the addition of such NON-INVENTOR
IMPROVEMENT(S).

 

 

e.

LICENSOR will keep LICENSEE apprised of its efforts to obtain the written
agreement of NON-INVENTOR(S) as provided for in Sections 2.3(c) and (d), and
will notify LICENSEE promptly in writing if a NON-INVENTOR refuses to include
his or her interest in a COLLABORATION IMPROVEMENT or NON-INVENTOR IMPROVEMENT
in the LICENSED TECHNOLOGY. Unless and until a NON-INVENTOR refuses to agree to
include his or her interest in a COLLABORATION IMPROVEMENT or a NON-INVENTOR
IMPROVEMENT in the LICENSED TECHNOLOGY, no rights or licenses to any
COLLABORATION IMPROVEMENT or NON-INVENTOR IMPROVEMENT will be discussed,
negotiated, offered or granted by LICENSOR to any third party, nor will any
COLLABORATION IMPROVEMENTS or NON-INVENTOR IMPROVEMENTS be transferred by
LICENSOR or assigned by LICENSOR to a third party.

 

 

 

III.   PAYMENT PROVISIONS

 

3.1In consideration for the rights, privileges and licenses granted under this
Agreement, the LICENSEE shall pay to LICENSOR the fees and royalties specified
in Article IV and Appendix B, attached hereto and incorporated herein by
reference.

 

3.2With each report submitted under Section 5.2 of this Agreement, LICENSEE
shall make all payments to LICENSOR that are due and payable under Article III
of this Agreement.  If no royalties are due, LICENSEE shall so report.

 

3.3LICENSEE shall be obligated to pay royalties on all NET SALES of LICENSED
PRODUCTS that are sold commercially under this license as described in Appendix
B, regardless of whether such

9

 

--------------------------------------------------------------------------------

 

NET SALES of LICENSED PRODUCTS occurred prior to the EFFECTIVE DATE of this
Agreement or after the termination of this Agreement but only if pursuant to
Section 7.5.    LICENSEE shall continue to make reports concerning royalties on
NET SALES of LICENSED PRODUCTS payable in accordance with Article III after
termination of the license, until such time as all such LICENSED PRODUCTS
produced under the license and sold pursuant to Section 7.5, have been sold or
destroyed. Concurrent with the submittal of each post-termination report,
LICENSEE shall pay LICENSOR all applicable royalties.

 

3.4All payments due the LICENSOR must be paid in U.S. currency to the
LICENSOR.  The LICENSEE must convert NET SALES invoiced in foreign currency into
equivalent U.S. currency at the exchange rate for the foreign currency
prevailing as of the last day of the reporting period, as reported in the Wall
Street Journal®. Royalty payments shall be based on NET SALES of LICENSED
PRODUCT in any country where a VALID CLAIM of a LICENSED PATENT RIGHT
covering  a LICENSED PRODUCT or its manufacture, use or sale is in effect, and
on NET SALES of LICENSED PRODUCT in a country to which the LICENSED PRODUCT has
been exported, but no VALID CLAIM of a LICENSED PATENT RIGHT covers the LICENSED
PRODUCT or its manufacture, use or sale in such country of sale, but the
LICENSED PRODUCT was produced in a country where a VALID CLAIM of a LICENSED
PATENT RIGHT covering the manufacture of such LICENSED PRODUCT was in effect at
the time of such manufacture.  LICENSEE agrees to pay interest of 1.5% per
month, the interest being compounded monthly, or the maximum rate allowed by
law, whichever is less, on any delinquent undisputed payments to
LICENSOR.  LICENSEE shall calculate the correct late payment charge, and shall
add it to each such late payment.

 

 

3.5Royalty Holiday.  LICENSEE shall not be obligated to pay royalties to
LICENSOR hereunder with respect to a LICENSED PRODUCT while there is a pending
third party claim of actual or alleged infringement or misappropriation of
intellectual property rights as a result of the composition of matter,
manufacture, use, sale, offer for sale or import of such LICENSED PRODUCT (such
period of time to be referred to as a “Royalty Holiday”). After such third party
claim has been finally resolved (either through a final and binding settlement
or by a determination by a court of competent jurisdiction from which an appeal
cannot be taken), LICENSEE’s royalty payment obligation shall recommence and any
royalty payments that accrued but were not paid to LICENSOR during such Royalty
Holiday shall be paid to LICENSOR subject to and in accordance with Appendix B,
subsection 2(d).  For the purposes of clarity, such Royalty Holiday is only
applicable when the alleged infringement pertains to the LICENSED TECHNOLOGY
licensed to LICENSEE under this Agreement and does not apply when aspects of the
LICENSED PRODUCT not relating to the LICENSED TECHNOLOGY  are alleged to
infringe.



IV.   DILIGENCE AND PATENT PROSECUTION

 

4.1The LICENSEE will use its COMMERCIALLY REASONABLE EFFORTS to bring one or
more LICENSED PRODUCTS to market and to market LICENSED PRODUCTS throughout the
life of this Agreement.  It is agreed that LICENSEE may meet its obligations
under Sections 4.1 and 4.2 of this Article IV through one or more AFFILIATES,
SUBLICENSEES, co-promoters, sales representatives, distributors and/or
subcontractors.  Moreover, LICENSEE shall not be required to obtain regulatory
approval for, or market and sell, LICENSED PRODUCTS in countries other than
those where, in LICENSEE’s reasonable opinion, there is a significant market for
LICENSED PRODUCTS.

 

4.2To be in compliance with Section 4.1, the LICENSEE must meet the following
diligence requirements:

 

 

(i)

LICENSEE shall continue to invest at least one hundred thousand dollars
($100,000)

10

 

--------------------------------------------------------------------------------

 

 

each calendar year, including under the SRA, for development of one or more
LICENSED PRODUCTS until the first LICENSED PRODUCT is sold.

 

(ii)

LICENSEE shall use its COMMERCIALLY REASONABLE EFFORTS to develop and file for
regulatory approval of one or more LICENSED PRODUCTS in a timely and diligent
manner.  

 

(iii)

In the event that LICENSEE ceases to progress development of all LICENSED
PRODUCTS prior to the first filing of a New Drug Application (NDA) or foreign
equivalent for the first LICENSED PRODUCT, or ceases to market all LICENSED
PRODUCTS in a MAJOR MARKET after having launched a LICENSED PRODUCT in such
MAJOR MARKET (unless such approval has been revoked), then LICENSEE shall
immediately notify LICENSOR of its decision to either cease to develop or cease
to market, as applicable.  Thereafter, the parties shall meet and discuss, in
good faith, LICENSEE’s reasons for such cessation and a possible continued path
forward.  If such cessation of COMMERCIALLY REASONABLE EFFORTS to develop or
commercialize is due to safety, efficacy, legal or regulatory impediment or
other events beyond the reasonable control of LICENSEE, its AFFILIATES and/or
SUBLICENSEES, then LICENSEE shall have no obligation beyond the above
notification requirement.  Otherwise, LICENSEE shall, within ninety (90) days of
such notification, propose a commercially reasonable plan to address, in a
timely manner, the problem causing the cessation of using its COMMERCIALLY
REASONABLE EFFORTS to develop or commercialize and shall have an additional
sixty (60) days to resume or commence COMMERCIALLY REASONABLE EFFORTS with
respect to the same or a different LICENSED PRODUCT.  In the event that LICENSEE
does not resume or commence COMMERCIALLY REASONABLE EFFORTS within the
one-hundred and fifty (150) day period, LICENSOR shall have the option to
terminate this Agreement upon sixty (60) days written notice to LICENSEE unless
LICENSEE resumes or commences using its COMMERCIALLY REASONABLE EFFORTS to
develop or market at least one LICENSED PRODUCT during such sixty (60) day
notice period.

 

4.3Article IV is a material term of this Agreement, without which the license
granted under Article II would not have been made, and the LICENSEE’s failure to
perform in accordance with Sections 4.1 and 4.2 would constitute a material
breach of this Agreement.

 

4.4LICENSOR shall have exclusive responsibility for the preparation, filing,
prosecution, and maintenance of the LICENSED PATENT RIGHTS, including choice of
patent counsel; provided, however, that if LICENSOR decides to have the filing,
prosecution and/or maintenance of any LICENSED PATENT RIGHTS handled by an
outside law firm, whether foreign or domestic, LICENSOR will not select any law
firm or lawyer that is not reasonably acceptable to LICENSEE.  LICENSOR shall
keep LICENSEE fully informed of the preparation and filing of patent
applications and of patent prosecution and the maintenance of patents in
relation to the LICENSED PATENT RIGHTS, and LICENSEE shall be given an
opportunity to review and provide input with respect thereto, including the
right to comment on strategy and prosecution and make suggestions for claims,
and LICENSOR agrees to take into account LICENSEE’s input. Without limiting the
foregoing, LICENSOR shall send to LICENSEE and LICENSEE shall receive drafts of
proposed patent applications, patent office responses and foreign counsel
instructions at least thirty (30) days, where practical, before their
submission. LICENSOR shall provide LICENSEE with all reasonable opportunities,
including direct access to LICENSOR’s patent counsel, to participate in the
drafting of applications, petitions, responses to office actions and other
inquiries of patent examining authorities, and in the conduct of interviews
with, and other oral arguments to, such authorities.  LICENSEE shall also have
the right to make requests to LICENSOR  as to when and where to file patent
applications, continuations, divisionals, continuations-in-part, substitutes,
renewals, reissues, extensions, confirmations, reexaminations and registrations
with

11

 

--------------------------------------------------------------------------------

 

respect to the  LICENSED PATENT RIGHTS and LICENSOR will use reasonable efforts
to accommodate LICENSEE’s requests.

 

4.5LICENSEE shall reimburse all reasonable documented outside legal expenses,
not already reimbursed by LICENSEE, incurred by LICENSOR after the Effective
Date of the Option Agreement and not already reimbursed by LICENSEE as of the
EFFECTIVE DATE, and during the term of this Agreement by LICENSOR in filing,
prosecuting and maintaining the LICENSED PATENT RIGHTS (the “Patent Prosecution
Costs”), within thirty (30) days after receipt of an undisputed invoice from
LICENSOR.  Any payments to LICENSOR’s counsel are made with the understanding
that such payments do not create an attorney-client relationship between
LICENSEE and such counsel.  

 

4.6LICENSOR or its patent counsel shall inform LICENSEE in a timely manner (in
writing, including via email) as to all developments with respect to the
LICENSED PATENT RIGHTS on a worldwide basis, including all actions necessary for
the filing, prosecution, issuance and maintenance of LICENSED PATENT RIGHTS
(including promptly furnishing LICENSEE with copies of all correspondence in
relation thereto including copies of communications from the Patent and
Trademark Office, including foreign patent offices, and correspondence from
foreign patent counsel) and shall promptly furnish to LICENSEE copies of all
papers received and filed in connection with the prosecution thereof in
sufficient time for LICENSEE to comment thereon.  LICENSEE shall promptly
instruct LICENSOR in writing whether to take such action at LICENSEE’s
expense.  Provided LICENSOR has timely notified LICENSEE of any proposed actions
as provided for herein, if LICENSOR does not receive from LICENSEE written or
oral instruction to take the action at issue within fifteen (15) days prior to
the statutory bar date for such action, LICENSOR shall have no obligation to
take or have taken such action to protect the LICENSED PATENT RIGHTS at issue,
even if the result is the irrevocable loss of rights.

 

4.7If LICENSOR decides to file patent applications, continuations, divisionals,
continuations-in-part, substitutes, renewals, reissues, extensions,
confirmations, reexaminations or registrations with respect to the LICENSED
PATENT RIGHTS in any countries other than those countries where LICENSEE has
directed LICENSOR to file under Section 4.4, LICENSOR shall be responsible for
all of the costs, expenses and fees associated with the LICENSED PATENT RIGHTS
in such countries.  If LICENSEE declines to pay in full any reasonable,
documented outside legal expenses necessary for the filing, protection or
maintenance of any LICENSED PATENT RIGHTS that LICENSEE directed LICENSOR to
file under Section 4.4, LICENSOR shall have the right to (i) abandon the
LICENSED PATENT RIGHTS for which payment has not been made in full, at
LICENSOR’s sole discretion, or (ii) incur those costs at its own expense.  In
the former case, the royalty rate for NET SALES of LICENSED PRODUCTS sold in the
country where all such LICENSED PATENT RIGHTS have been abandoned and there are
no VALID CLAIMS of any LICENSED PATENT RIGHTS in such country covering the
manufacture, use or sale of LICENSED PRODUCT in such country, will be reduced by
fifty percent (50%).  In the latter case in which LICENSOR continues to pursue
patent protection at its own expense, LICENSOR may require LICENSEE to pay
royalties for NET SALES of LICENSED PRODUCTS in that country as specified in
Appendix B.

 

4.8 If LICENSOR decides to abandon prosecution or maintenance of any patent
application or patent within the LICENSED PATENT RIGHTS in a country where
LICENSEE has requested LICENSOR to make and maintain such filing or patent,
LICENSOR shall provide LICENSEE written notice of LICENSOR’s intent to abandon
such application or patent in sufficient time to permit LICENSEE in its
discretion to continue such prosecution or maintenance.  In such event, LICENSEE
shall have the right to continue prosecution of said application, or maintenance
of such patent, at its own expense, on behalf of LICENSOR and LICENSEE.  In such
event, LICENSOR shall execute all documents and perform such acts as may be
reasonably necessary for LICENSEE to continue such prosecution or maintenance.  

12

 

--------------------------------------------------------------------------------

 

LICENSOR shall also notify LICENSEE in writing if LICENSOR decides not to file
any patent applications, continuations, divisionals, continuations-in-part,
substitutes, renewals, reissues, extensions, confirmations, reexaminations or
registrations with respect to any of the LICENSED PATENT RIGHTS which may be
suggested by LICENSEE.  Such notice shall be given in sufficient time to permit
LICENSEE in its discretion to prepare such filings, in which case LICENSOR shall
execute all documents and perform such acts as may be reasonably necessary for
LICENSEE to make such filings.

 

4.9LICENSEE shall reimburse Patent Prosecution Costs as follows:  LICENSEE shall
have the opportunity to review and comment on the bills of any outside law firm
before LICENSOR pays such bills.  LICENSOR shall submit detailed invoices to
LICENSEE for all reasonable and necessary Patent Prosecution Costs paid by
LICENSOR in monitoring, drafting, filing, prosecuting and maintaining LICENSED
PATENT RIGHTS, including outside counsel fees, patent office fees for filing,
prosecution, reissue, reexamination and issue, maintenance fees, fees for
foreign filings and PCT filings.  No part of any of LICENSOR’s employees’
salaries shall be reimbursed hereunder.  Moreover, LICENSEE shall not reimburse
LICENSOR for any Patent Prosecution Costs incurred for new foreign filings or
new PCT filings that are undertaken after the EFFECTIVE DATE without LICENSEE’s
prior written authorization which may be via email.

 

4.10LICENSOR shall have the right to immediately terminate this Agreement in the
event that LICENSEE knowingly challenges, directly or indirectly or at written
urging of a third party on behalf of LICENSEE, whether as a claim, a
cross-claim, counterclaim, or defense, the validity or enforceability of any of
the LICENSED PATENT RIGHTS before any court, arbitrator, or other tribunal or
administrative agency in any jurisdiction, and LICENSEE does not cease (or cause
to cease) such challenge within thirty (30) days after receiving written notice
thereof from LICENSOR.

 

V.  REPORTING OBLIGATIONS

 

5.1Progress Report.  On or before April 1 and October 1 of each year until the
first commercial sale of the first LICENSED PRODUCT, LICENSEE shall make a
written semi-annual report to LICENSOR covering the preceding six (6) months
regarding the progress of LICENSEE, its AFFILIATES and/or SUBLICENSEES toward
commercialization of LICENSED PRODUCTS, including those COMMERCIALLY REASONABLE
EFFORTS that have been used by LICENSEE, its AFFILIATES and/or SUBLICENSEES to
develop and file for regulatory approval of one or more LICENSED PRODUCTS.  Such
report shall include, as a minimum, information sufficient to enable LICENSOR to
satisfy reporting requirements of the U.S. Government (provided LICENSEE is
given written notice of the required information and sufficient time to furnish
such information in order for LICENSOR to meet such U.S. Government
requirements), and for LICENSOR to ascertain progress by LICENSEE toward meeting
the diligence requirements of Sections 4.1 and 4.2.  After the first commercial
sale of the first LICENSED PRODUCT, LICENSEE’s reporting obligations to LICENSOR
shall be as set forth in Section 5.2.

 

5.2LICENSEE, within sixty (60) days after each CALENDAR QUARTER of each year
following the first commercial sale of a LICENSED PRODUCT, shall deliver to
LICENSOR true and accurate reports, pertaining to NET SALES of LICENSED PRODUCTS
as follows:

 

a)the identity of each LICENSED PRODUCT being developed, marketed and/or sold;

b)the number of each LICENSED PRODUCT sold in each country;

c)NET SALES of LICENSED PRODUCTS sold by LICENSEE, its AFFILIATES and all
SUBLICENSEES, prepared in accordance with United States generally accepted
accounting principles, on a country by country basis, for each LICENSED PRODUCT;

d)any and all allowable deductions made by LICENSEE to calculate NET SALES;

13

 

--------------------------------------------------------------------------------

 

e)names and addresses of all SUBLICENSEES of LICENSEE; and

f)total royalties due.

 

5.3LICENSEE shall keep full, true and accurate books of account for the purpose
of showing the amounts payable to LICENSOR hereunder.  Said books of account
shall be kept at LICENSEE's principal place of business.  No more frequently
than once per year, LICENSOR, at its expense, may within forty-five (45) days of
its written request, have reviewed such books of account at LICENSEE's principal
place of business, to verify the accuracy of LICENSEE’S payments made
hereunder.  Such review shall be performed by an independent third party
certified public accounting firm designated by LICENSOR and reasonably
acceptable to LICENSEE, during regular business hours and under conditions of
confidentiality. Under no circumstances shall LICENSOR or the independent third
party certified public accounting firm have access to any of the books and
records of any SUBLICENSEE.  LICENSOR may, however, require that LICENSEE
perform or have performed, no more than once per year, a review of a
SUBLICENSEE’s books of account to verify the accuracy of payments made by a
SUBLICENSEE to LICENSEE under any SUBLICENSE, the costs and expenses of which
shall be reimbursed by LICENSOR.  Such verification by LICENSOR hereunder may be
conducted for three (3) years following the end of the calendar year to which
the verification pertains. Should such inspection, however, lead to the
discovery of a greater than five percent (5%) discrepancy in reporting to
LICENSOR's detriment, LICENSEE shall pay the full reasonable, documented costs
of such inspection. LICENSEE shall pay any amounts such inspection reveals to be
due and owing within thirty (30) days of the receipt of an invoice for same.  If
such inspection reveals any overpaid amounts, LICENSEE can deduct such amounts
from future royalty payments owed to LICENSOR.

 

VI.    INFRINGEMENT

 

6.1LICENSEE acknowledges and agrees that other than as expressly provided for in
this Agreement, all rights licensed by the LICENSOR hereunder are licensed “as
is” and without any representation, indemnification or warranty with respect to
possible infringement of third party rights.  LICENSOR and LICENSEE shall
promptly notify the other party in writing with respect to any claim, suit or
other action brought by a third party alleging that the composition of matter,
manufacture, use, import, offer for sale or sale of a LICENSED PRODUCT infringes
or misappropriates any third party intellectual property rights. In the event of
a third party infringement action against either party with respect to any
LICENSED PRODUCTS that are developed, manufactured, marketed or sold by or on
behalf of LICENSEE, LICENSEE will, subject to subsections (i) through (iii) of
Section 9.5, defend LICENSOR, VA and VCU at LICENSEE’s expense, with the
understanding that breaching such obligation may result in a default judgment
against LICENSEE, its AFFILIATES, SUBLICENSEES, and/or LICENSOR (however,
LICENSEE’s failure to defend shall not prevent VCU, VA and LICENSOR from
defending themselves).  LICENSEE shall indemnify, defend and hold VCU, VA and
LICENSOR harmless from any  judgment to the extent resulting from the
infringement of third party intellectual property rights by LICENSED PRODUCTS
that are developed, manufactured, marketed or sold by or on behalf of LICENSEE,
and without limitation shall pay any damages awarded in any such judgment
against Indemnitee (as defined in Section 9.5), except where such damages are
attributable to the negligence, intentional misconduct, violation of law or
regulation or breach of this Agreement by any Indemnitee or VCU/VA
Personnel.  LICENSOR will cooperate as requested by LICENSEE, and will be
compensated by LICENSEE for its reasonable documented out-of-pocket expenses
incurred in such cooperation, which LICENSOR will only be required to expend if
LICENSEE has approved same in writing for reimbursement.  No settlement, consent
judgment, or other voluntary final disposition of any suit that would affect the
validity, scope or enforceability of the LICENSED PATENT RIGHTS, by estoppel,
admission or otherwise, or the LICENSOR’s rights in or to same, may be entered
into without the consent of LICENSOR, not to be unreasonably withheld, delayed
or conditioned such as upon additional consideration.

 

14

 

--------------------------------------------------------------------------------

 

6.2LICENSEE and LICENSOR shall promptly inform each other in writing of any
alleged infringement of the LICENSED PATENT RIGHTS by a third party.

 

6.3During the term of this Agreement, LICENSEE will have the primary right, but
shall not be obligated, to prosecute at its own expense all enforcement actions
against alleged or actual infringements of the LICENSED PATENT RIGHTS and, in
furtherance of such right, LICENSEE may include LICENSOR, as a party plaintiff
in any such suit, provided that LICENSEE pays the reasonable, documented,
out-of-pocket third party costs and expenses of LICENSOR incurred in such
joinder and has the right to approve LICENSOR’s outside counsel in such joinder,
such approval not to be unreasonably withheld.  LICENSEE’s right also includes
without limitation, the right to defend any action for declaratory judgment of
non-infringement or invalidity, and instituting, defending and settling all
infringement and declaratory judgment actions at its own expense and through
counsel of its own choosing.  LICENSOR shall provide reasonable assistance to
LICENSEE with respect to any such suits.  If LICENSOR is not requested by
LICENSEE to be included in any such suit, LICENSOR shall have the right to
participate with counsel of its own choosing and at its own expense, in any
action or suit under this Section 6.3.  If LICENSOR makes any statements other
than to LICENSEE or LICENSOR’s counsel regarding the infringement of LICENSED
PATENT RIGHTS, LICENSOR shall be solely responsible for the costs and expenses
of any declaratory judgment action relating thereto.

 

6.4LICENSEE shall have three (3) months after having been notified of any
alleged infringement to investigate whether infringement can be established or
if an enforcement action should be taken.  If LICENSEE determines that
infringement exists, or that any action should be taken, then it shall have an
additional three (3) months to negotiate in good faith with the alleged
infringer to resolve the dispute or, at LICENSEE’s election, to commence
prosecuting an infringement action (the filing period).  If LICENSEE (a) at any
time decides not to pursue an action against the alleged infringer, or (b) fails
to commence negotiating or prosecuting an action before the end of the filing
period, then LICENSEE shall notify LICENSOR of its intention not to bring suit
against any alleged infringer. In those events only, LICENSOR shall have the
right, but shall not be obligated, to prosecute at its own expense any
infringement of the LICENSED PATENT RIGHTS, and LICENSEE hereby agrees at its
discretion and upon terms to be mutually agreed by the parties, to either be
named as a plaintiff in any such proceedings or to assign its rights to sue for
infringement.  LICENSOR shall pay all of LICENSOR’s costs and reasonable
attorney fees incurred in such action brought by LICENSOR under this Section
6.4.  No settlement, consent judgment, or other voluntary final disposition of
the suit shall be entered into without the prior written consent of LICENSEE,
which consent shall not be unreasonably withheld, and LICENSOR may not settle
any such action whereby LICENSOR grants a license to a third party under any
LICENSED PATENT RIGHTS without the prior written consent of LICENSEE, which
consent may be withheld by LICENSEE in its sole discretion.    

 

6.5In the event that LICENSOR shall undertake the enforcement and/or defense of
the LICENSED PATENT RIGHTS by litigation, any monetary recovery by LICENSOR
shall be divided equally between LICENSOR and LICENSEE, after each party
recovers its attorneys fees and court costs and other related outside documented
costs and expenses.  In the event that LICENSEE undertakes the enforcement
and/or defense of the LICENSED PATENT RIGHTS by litigation, any monetary
recovery by LICENSEE shall be treated as NET SALES hereunder and LICENSEE shall
pay the royalties thereon as provided for herein, after each party recovers its
attorneys and court costs and other related outside documented costs and
expenses.

 

6.6Each party will promptly notify the other party in writing if such party
institutes any action or suit with regard to third party infringement of the
LICENSED PATENT RIGHTS, and will in a timely manner keep the other party
informed with regard to such action or suit and any related proceedings. Except
as otherwise provided for herein, each party shall bear its own costs and
expenses of prosecuting

15

 

--------------------------------------------------------------------------------

 

any enforcement action hereunder.  Distribution of any recovered amounts shall
be governed by Section 6.5.  In any infringement suit that either party may
institute to enforce the LICENSED PATENT RIGHTS pursuant to this Agreement, the
other party hereto shall, at the request of the party initiating such suit and
upon reasonable notice, cooperate in all respects and, to the extent possible,
have its employees testify when requested and make available relevant records,
papers, information samples, models, specimens and the like.

 

6.7LICENSEE shall have the sole right, subject to approval by LICENSOR, which
shall not be unreasonably withheld, delayed or conditioned such as upon
additional consideration, in accordance with the terms and conditions herein, to
grant a SUBLICENSE to any alleged infringer under the LICENSED PATENT
RIGHTS.  Prior to the payment by LICENSEE to LICENSOR of any SUBLICENSING
REVENUE based on amounts received from an alleged infringer as specified in
Article III, LICENSOR shall be reimbursed for any and all documented
out-of-pocket expenses incurred by it, if any, in connection with any suit or
action against the alleged infringer, prior to the grant of the SUBLICENSE to
the alleged infringer.

 

6.8In the event that any legal action brought by a third party alleging
invalidity or noninfringement of any of the LICENSED PATENT RIGHTS is brought
against LICENSEE or LICENSOR or VCU, LICENSEE, at its option, shall have the
right within thirty (30) days after the commencement of such action, to
intervene and take over the sole defense of the action at its own expense.  If
LICENSEE chooses not to intervene, LICENSOR shall have the option to intervene
and take over the sole defense at its own expense.

 

 

VII.   TERM AND TERMINATION

 

7.1This Agreement is in full force and effect from the EFFECTIVE DATE and
remains in effect until the expiration of the last to expire LICENSED PATENT
RIGHTS, unless sooner terminated by operation of law or by acts of either of the
parties in accordance with the terms of this Agreement.  On and after the
expiration of this Agreement, LICENSEE shall have a fully paid up, royalty-free,
irrevocable, perpetual, worldwide, fully sublicensable, non-exclusive right and
license to use, practice or have practiced, and otherwise exploit the LICENSED
TECHNOLOGY in the FIELD OF USE.

 

7.2LICENSEE may terminate this Agreement at any time for any reason or no reason
by giving LICENSOR thirty (30) days written notice.  In the event of termination
of this Agreement by LICENSEE, LICENSEE shall have no further rights under this
Agreement; however, LICENSEE will remain obligated for any royalties due or fees
accrued or other expenses incurred for which LICENSEE is responsible hereunder,
up until the date of termination including royalty on NET SALES of inventory of
LICENSED PRODUCTS in stock after the date of termination.

 

7.3LICENSOR may terminate this Agreement upon written notice to LICENSEE if
LICENSEE commits a material breach or a material default in the performance of
LICENSEE’s obligations under this Agreement and, within ninety (90) days (thirty
(30) days for non-payment of any undisputed material sum) after receipt of
written notice of such material breach or material default from LICENSOR (or in
the case of a material breach or material default that cannot be cured in ninety
(90) days, within a reasonable period under the circumstances so long as
LICENSEE is diligently proceeding to cure such material default or material
breach), LICENSEE fails to cure such material breach or material
default.  Examples of such a material breach or material default include:

 

 

a.

LICENSEE fails to pay on the due date any undisputed material sum due under
Article III and Appendix B of this Agreement,

16

 

--------------------------------------------------------------------------------

 

 

b.

LICENSEE fails to provide reports on the due date specified under Article V of
this Agreement; and

 

c.

LICENSEE fails to comply with diligence requirements as specified in Sections
4.1 and 4.2 of this Agreement.  

 

7.4The LICENSEE must provide notice to the LICENSOR of its intention to file a
voluntary petition in bankruptcy or, where known to the LICENSEE, of another
party’s intention to file an involuntary petition in bankruptcy for the
LICENSEE, said notice must be received by the LICENSOR at least thirty (30) days
prior to filing such petition if practicable.  LICENSOR may terminate this
Agreement upon written notice to LICENSEE following the receipt of such notice
at its sole discretion.  The LICENSEE’s failure to provide such notice to
LICENSOR will be deemed a material, pre-petition, incurable breach of this
Agreement and the Agreement will terminate automatically on the date of filing
such voluntary or involuntary petition in bankruptcy.

 

7.5On any termination of this Agreement, LICENSEE and/or its AFFILIATES or
SUBLICENSEES shall have the right to continue to sell out all remaining stocks
of LICENSED PRODUCTS under the terms and conditions of this Agreement, provided
LICENSEE pays LICENSOR the royalties due and payable on NET SALES of such
LICENSED PRODUCTS as provided for herein.

 

7.6In the event LICENSEE allows the insurance coverage that is required to be
maintained under Section 9.6 to lapse, LICENSEE must notify LICENSOR in writing
as soon as practicable.  If LICENSEE fails to notify LICENSOR of such lapse
within three (3) business days, this Agreement and the licenses granted herein
shall immediately and automatically terminate without notice. Upon such
notification by LICENSEE to LICENSOR, LICENSEE will have thirty (30) business
days to correct such lapse by obtaining the required insurance. If LICENSEE
fails to correct such lapse in thirty (30) business days, this Agreement and the
licenses granted herein shall immediately and automatically terminate without
notice.  

Upon termination of this Agreement as provided for in this Section 7.6, LICENSEE
shall have the right to reinstate the effectiveness of this Agreement by
obtaining the required insurance, whereupon this Agreement shall automatically
become effective as of the date of reinstatement of said insurance, and shall
remain in full force and effect without any further action of the parties hereto
until termination or expiration of this Agreement according to Sections 7.1,
7.2, 7.3 or 7.4.

 

7.7Surviving any termination or expiration are:

 

a.

LICENSEE's obligation to pay royalties and fees accrued as of the effective date
of any termination or expiration or accruing under Section 7.5;

 

b.

Any cause of action or claim of LICENSEE or LICENSOR, accrued as of the
effective date of any termination or expiration, because of any breach or
default by the other party; and

 

c.

The provisions of Sections 5.3, 7.1, 7.5, 7.6, 7.7, 7.8,7.9, 8.4, 9.5, 9.6, 9.7,
9.10. 9.11, 9.19, 9.20 and 9.21.

 

7.8No relaxation, forbearance, delay or indulgence by either party in enforcing
any of the terms of this Agreement or the granting of time by either party to
the other shall prejudice, affect or restrict the rights and powers of the
former hereunder nor shall any waiver by either party of a breach of this
Agreement be considered as a waiver of any subsequent breach of the same or any
other provision hereof.

 

7.9LICENSOR’s exercise of the right to terminate this Agreement under this
Article VII as a result of LICENSEE’s failure to meet any of the diligence
requirements under Sections 4.1 or 4.2, shall be LICENSOR’s sole and exclusive
remedy, and LICENSEE’s sole and exclusive liability, for LICENSEE’s failure to
meet any of the diligence requirements under Sections 4.1 or 4.2.

17

 

--------------------------------------------------------------------------------

 

 

 

VIII. SUBLICENSE(S)

 

8.1LICENSEE shall have the right to seek SUBLICENSES subject to the terms and
conditions of this Agreement as stated in Article II and as defined in this
Article VIII.  AFFILIATES shall have no licenses under the LICENSED PATENT
RIGHTS unless such AFFILIATES are granted a SUBLICENSE.  All SUBLICENSES will be
consistent with and subject to the applicable terms and conditions of this
Agreement.  SUBLICENSEES shall have the right to further SUBLICENSE.  For the
purposes of this Agreement, the LICENSEE shall be responsible to LICENSOR for
the acts and omissions of its SUBLICENSEES, including its SUBLICENSEES’
compliance with the applicable terms and conditions of this
Agreement.  Moreover, it is understood and agreed that if an AFFILIATE or a
SUBLICENSEE meets or fulfills any or all of the obligations of LICENSEE under
this Agreement, and/or observes any of the terms or conditions hereof, then
LICENSEE shall be deemed to have met or fulfilled such obligations or observed
such terms or conditions, as the case may be.   In addition to payment of
royalties on NET SALES, LICENSEE will pay to LICENSOR a percentage, as specified
in Appendix B, subsection 3, of SUBLICENSING REVENUES.

 

8.2If LICENSEE licenses to a third party patent rights that have been licensed
or assigned to, or otherwise acquired by, LICENSEE other than under this
Agreement (“LICENSEE’s Patent Rights”), and LICENSEE believes, in good faith,
that such third party will infringe LICENSED PATENT RIGHTS in practicing the
LICENSEE’s Patent Rights, then LICENSEE will not separately grant a license to
such third party under LICENSEE’s Patent Rights without concurrently granting a
SUBLICENSE under LICENSED PATENT RIGHTS.  In such event, if LICENSEE receives
any SUBLICENSING REVENUES as a result of such grant of a license under
LICENSEE’s Patent Rights, and a grant of a SUBLICENSE under LICENSED PATENT
RIGHTS, then LICENSEE shall be obligated to pay LICENSOR a percentage of such
SUBLICENSING REVENUES as provided for in Appendix B, subsection 3.  In the event
that LICENSOR and LICENSEE each owns an undivided one half interest in any
LICENSED PATENT RIGHTS (“Joint Patents”), LICENSEE may separately grant a
license to any third party under its rights to Joint Patents without the consent
of LICENSOR, provided any such license concurrently grants a SUBLICENSE under
LICENSOR’s rights on the terms and conditions described in this Article
VIII.  LICENSOR shall not grant a license to any third party under any Joint
Patents, or grant any third party the right to use, practice or otherwise
exploit any Joint Patents.  Joint Patents shall be added to Appendix A and
deemed and treated as part of the LICENSED PATENT RIGHTS.

 

8.3 The LICENSEE will notify LICENSOR of each SUBLICENSE granted hereunder and
provide LICENSOR with a redacted copy of each SUBLICENSE within thirty (30) days
of the grant of the SUBLICENSE. No portion of such SUBLICENSE relevant to this
Agreement will be redacted.

 

8.4Upon termination of this Agreement for any reason, any or all SUBLICENSES
will remain in full force and effect at the sole discretion of the SUBLICENSEES,
and will be assigned to LICENSOR such that such SUBLICENSEES are in direct
privity with LICENSOR; provided, however, that each such SUBLICENSEE is in
material compliance with the applicable provisions of this Agreement as of the
effective date of such termination and agrees in writing to assume and be bound
by all of the obligations of LICENSEE under this Agreement that are applicable
to such SUBLICENSEE. In the event of termination of this Agreement and such
assignment of any SUBLICENSE, LICENSOR will not be bound by any grant of rights
broader than, nor will it be required to perform any obligation other than,
those rights and obligations contained in this Agreement. Moreover, pursuant to
such assignment, LICENSOR will have the sole right to modify each such assigned
SUBLICENSE but only to include  rights of LICENSOR that are contained in this
Agreement, including the payment of royalties directly to

18

 

--------------------------------------------------------------------------------

 

LICENSOR and Annual Minimum Payments and Milestone Payments per Appendix B, and
reimbursement of Patent Prosecution Costs per Sections 4.4 through 4.8.

 

 

IX.    MISCELLANEOUS

 

9.1Nothing in this Agreement shall create, or be deemed to create, a
partnership, or the relationship of principal and agent, between the parties.

 

9.2Assignment. So long as LICENSEE is not in material breach of this Agreement,
LICENSEE may assign or otherwise transfer this Agreement and/or the rights
acquired by it hereunder upon obtaining consent from the LICENSOR for the same
(such consent will not be unreasonably withheld, delayed or conditioned such as
upon additional consideration).  However, LICENSEE shall be free to assign this
Agreement or otherwise transfer its rights or obligations under this Agreement,
to an AFFILIATE, by operation of law pursuant to an acquisition, merger, sale of
stock or assets or consolidation of Licensee with or into a third party, or upon
the transfer or sale of all or substantially all of the business or assets to
which this Agreement pertains, in each case without obtaining any consent from
LICENSOR. LICENSEE shall give the LICENSOR written notice of LICENSEE’s
assignment or transfer of this Agreement within thirty (30) days after
completion of such assignment or transfer, along with a redacted copy of such
assignment agreement, pursuant to which such assignee or transferee shall have
agreed in writing to be bound by the terms and conditions of this Agreement. No
portion of such assignment agreement relevant to this Agreement will be
redacted.  Upon completion of such assignment or transfer, the term “LICENSEE”
as used herein shall refer to such assignee or transferee.  If LICENSEE shall
sell or otherwise transfer its entire business, and the transferee shall not
have agreed in writing to be bound by the terms and conditions of this
Agreement, within sixty (60) days of such sale or transfer, the LICENSOR shall
have the right to terminate this Agreement upon thirty (30) days written notice
to LICENSEE if such transferee does not agree in writing to be bound by the
terms and conditions of this Agreement within such thirty (30) day period.

 

9.3Section left intentionally blank.

 

9.4LICENSEE shall provide appropriate patent notices on all finished, packaged
LICENSED PRODUCTS and/or provide for appropriate virtual marking on finished,
packaged LICENSED PRODUCTS as specified in the patent and other statutes, and
will require all SUBLICENSEES and/or AFFILIATES to do the same.

 

9.5To the extent permitted by law, each party assumes all risks of personal
injury, bodily injury including death, and property damage to the extent caused
by the negligent acts or omissions of that party.  LICENSEE shall at all times
during the term of this Agreement and thereafter indemnify, defend and hold
LICENSOR, VCU and VA, its trustees, directors, officers, employees and
affiliates (collectively, “Indemnitees”) harmless against all third party
claims, proceedings, demands and liabilities, including legal expenses
(collectively, “Liabilities”) arising out of the death of or injury to any
person or persons or out of any damages to property to the extent resulting from
the research, development, production, manufacture, sale, modification, use,
import or advertisement of LICENSED PRODUCTS by or on behalf of LICENSEE or its
AFFILIATES or SUBLICENSEES, or to the extent resulting from LICENSEE or its
AFFILIATES or SUBLICENSEES carrying out any obligation of LICENSEE
hereunder.  LICENSEE’s obligations under this Section 9.5 shall not apply with
respect to any Liabilities that are due to the gross negligence of, or willful
misconduct by, any Indemnitee or VCU/ VA Personnel. LICENSEE’s indemnification
obligations under this Agreement shall in any event be conditioned upon the
following:  (i) the indemnified party shall provide LICENSEE with prompt written
notification of any claim for which indemnity is sought; (ii) the indemnified
party shall cooperate with and permit

19

 

--------------------------------------------------------------------------------

 

LICENSEE to assume full control of the defense and settlement of such claim; and
(iii) the indemnified party shall not agree to dispose of or settle any such
claim without the prior written consent of LICENSEE.

 

9.6LICENSEE shall obtain and carry in full force and effect during the term
hereof and for a period of five (5) years after any termination or expiration,
commercial, general liability insurance. Such insurance shall be written by a
reputable company authorized to do business in the Commonwealth of Virginia,
shall list LICENSOR, VCU and VA  as an additional  insured thereunder, shall be
endorsed to include LICENSED PRODUCTS liability coverage and shall require
reasonable written notice to be given to LICENSOR prior to any cancellation or
material change thereof. The limits of such insurance shall not be less than one
million dollars ($1,000,000) per occurrence with an aggregate of five million
($5,000,000) for personal injury or death, and one million dollars ($1,000,000)
per occurrence with aggregate of three million dollars ($3,000,000) for property
damage.  LICENSEE shall provide LICENSOR with Certificates of Insurance
evidencing same.

 

9.7Limitation on Liability.  LICENSEE shall not be liable to LICENSOR, VA or VCU
for any special, indirect, incidental, punitive or consequential damages
(including without limitation, damages resulting from loss of use, loss of
profits, interruption or loss of business or other economic loss) arising out of
this Agreement or with respect to LICENSEE’s performance or non-performance
hereunder, even if LICENSEE knew or should have known of the possibility of such
damages.

 

9.8Representations and Warranties; Disclaimers.

 

 

(a)

LICENSOR REPRESENTS AND WARRANTS ON BEHALF OF ITSELF, VCU AND VA, in accordance
with the IIA, THAT IT OR VCU IS THE SOLE OR JOINT OWNER (WITH THE VA) OF THE
LICENSED TECHNOLOGY AND LICENSED PATENT RIGHTS AND IT HAS THE RIGHT TO GRANT THE
EXCLUSIVE RIGHTS AND LICENSES THAT ARE GRANTED HEREUNDER AND CONTEMPLATED TO BE
GRANTED HEREUNDER, BY AND ON BEHALF OF ITSELF, VCU, THE VA AND THE INVENTOR(S)
AND NON-INVENTOR(S).

 

(b)

LICENSOR REPRESENTS (I) TO THE BEST OF ITS KNOWLEDGE THERE IS NO PENDING OR
THREATENED CLAIM, LITIGATION, INQUIRY, INVESTIGATION OR PROCEEDING WHICH COULD
HAVE AN ADVERSE EFFECT ON ANY OF THE LICENSED TECHNOLOGY OR LICENSED PATENT
RIGHTS, THIS AGREEMENT OR LICENSOR’S ABILITY TO MEET ITS OBLIGATIONS HEREUNDER
OR OBSERVE THE TERMS AND CONDITIONS HEREOF; (II) TO THE BEST OF ITS KNOWLEDGE
THERE IS NO AGREEMENT TO WHICH LICENSOR, VCU OR VA IS A PARTY OR BY WHICH IT IS
BOUND THAT PROHIBITS OR WOULD PROHIBIT THE EXECUTION AND DELIVERY OF THIS
AGREEMENT OR THE PERFORMANCE OR FULFILLMENT BY ANY OF THEM OF ANY OBLIGATION OR
THE OBSERVANCE OF ANY TERM OR CONDITION HEREIN AND NEITHER LICENSOR, VCU NOR VA
SHALL ENTER INTO ANY SUCH AGREEMENT DURING THE TERM HEREOF, (III) TO THE BEST OF
ITS KNOWLEDGE, ON THE EFFECTIVE DATE OF THIS AGREEMENT, OTHER THAN UNITED STATES
GOVERNMENT GRANTS SPONSORING RESEARCH OF DR. SHUNLIN REN OR ANY OTHER INVENTOR,
THERE ARE NO PRE-EXISTING THIRD PARTY OBLIGATIONS ON THE PART OF LICENSOR, VCU
OR VA, INCLUDING UNDER ANY SPONSORED RESEARCH AGREEMENTS, INVOLVING DR. SHUNLIN
REN OR ANY OTHER INVENTOR, THAT RELATE TO ANY OF THE LICENSED TECHNOLOGY, AND
(IV) UPON EFFECTIVE DATE, DR. SHUNLIN REN IS A DAP (AS DEFINED IN THE IIA).

 

(c)

Except to the extent expressly provided for in this Agreement, nothing in this
Agreement shall be construed as (i) a warranty or

20

 

--------------------------------------------------------------------------------

 

 

representation by LICENSOR as to the validity or scope of any LICENSED PATENT
RIGHTS, (ii) a warranty or representation that anything made, used, imported,
developed, promoted, offered for sale, sold, or otherwise disposed of under any
license granted in this Agreement does not or will not infringe patents, trade
secrets or other proprietary rights of third parties; (iii) an obligation to
bring or prosecute actions or suits against third parties for infringement; (iv)
conferring the right to use in advertising, publicity or otherwise any
trademark, trade name, or names, or any contraction, abbreviation, simulation or
adaptation thereof of VCU, VA or LICENSOR; (v) conferring by implication,
estoppel or otherwise any license or rights under any patents of LICENSOR other
than the LICENSED PATENT RIGHTS; (vi) any other representations or warranties,
either express or implied, unless specified in this Agreement; (vii) directly or
indirectly operating or applying as a waiver of sovereign immunity by the
Commonwealth of Virginia; or (viii) imposing any obligation or any liability on
any party contrary to the laws of the Commonwealth of Virginia. LICENSOR
DISCLAIMS AND MAKES NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE LICENSED RIGHTS, OR ANY
LICENSED PRODUCTS.

 

(d)

OTHER THAN AS EXPRESSLY PROVIDED FOR IN THIS AGREEMENT, LICENSEE MAKES NO
REPRESENTATIONS AND EXTENDS NO WARRANTIES OR GUARANTEES OF ANY KIND, EITHER
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, THERE ARE NO EXPRESS OR
IMPLIED WARRANTIES OR GUARANTEES THAT LICENSEE OR ANY AFFILIATE OR SUBLICENSEE
WILL SUCCESSFULLY DEVELOP, REGISTER, OBTAIN REGULATORY APPROVAL FOR, MANUFACTURE
OR COMMERCIALIZE ANY LICENSED PRODUCTS, OR THAT ANY LICENSED PRODUCT WILL BE
MERCHANTABLE, FIT FOR ITS INTENDED PURPOSE OR WILL NOT INFRINGE OR
MISAPPROPRIATE THE INTELLECTUAL PROPERTY RIGHTS OF ANY PERSON OR ENTITY.

 

9.9For the purposes of this Agreement "Force Majeure" means any circumstances
beyond the reasonable control of either party including, without limitation, any
strike, lock‑out, labor dispute or other form of industrial action, acts of God,
acts of government (including injunctions), fire, flood, earthquake, breakdown
of plant, damage to or loss, shortage or unavailability of equipment, facilities
or materials, failure of suppliers, unavailability of utilities, common carriers
or manufacturing, casualty or accident, civil commotion, acts of public enemies,
acts of terrorism or threat of terrorist acts, blockage or embargo and the
like.  If either party is affected by Force Majeure, it shall forthwith notify
the other party of the nature and extent thereof. Neither party shall be deemed
to be in breach of this Agreement, or otherwise be liable to the other, by
reason of any delay in performance, or the non‑performance, of any of its
obligations under this Agreement, to the extent that such delay or
non‑performance is due to any Force Majeure of which it has notified the other
party, and the time for performance of that obligation shall be extended
accordingly.  If the Force Majeure in question prevails for a continuous period
in excess of six (6) months, the parties shall enter into bona fide discussions
with a view to alleviating its effects, or to agreeing upon such alternative
arrangements as may be fair and reasonable.

 

9.10LICENSEE shall not use the names or trademarks of LICENSOR, nor any
adaptation thereof, nor the names of any of its employees, in any advertising,
promotional or sales literature without prior written consent obtained from
LICENSOR, or said employee, in each case, except that the LICENSEE may state

21

 

--------------------------------------------------------------------------------

 

that it is a LICENSEE of LICENSOR with respect to the LICENSED TECHNOLOGY and/or
LICENSED PATENT RIGHTS.

 

9.11Any notice or payment required to be given to either party will be deemed to
have been properly given and to be effective:

 

 

a.

on the date of delivery if delivered in person;

 

b.

on the date of mailing if mailed by first-class certified mail, postage paid; or

 

c.

on the date of mailing if mailed by any global express carrier service that
requires the recipient to sign the documents demonstrating the delivery of such
notice or payment;

 

to the respective addresses given below, or to another address as designated in
writing by the party changing its address.

 

VIRGINIA COMMONWEALTH UNIVERSITY

INTELLECTUAL PROPERTY FOUNDATION

 

President

Box 980568

800 E. Leigh Street, Suite 113

Virginia Commonwealth University

Richmond, VA 23298-0568

 

 

DURECT CORPORATION

Attn: Legal Department

DURECT Corporation

10260 Bubb Road

Cupertino, CA 95014

 

 

9.12This Agreement contains the entire and only agreement and understanding
between the parties and supersedes all preexisting and contemporaneous
agreements, including the Option Agreement, between them respecting its subject
matter.  The SRA, the Bilateral Confidentiality Agreement between LICENSEE and
VCU dated December 1, 2011 (the “CDA”) and the Outgoing Materials Transfer
Agreement between LICENSEE and VCU dated January 6, 2012 shall continue in full
force and effect in accordance with their terms.  Any representation, promises,
or condition in connection with such subject matter which is not incorporated in
this Agreement shall not be binding on either party.  No modification, renewal,
waiver, and no termination of this Agreement or any of its provisions shall be
binding upon the party against whom enforcement of such modification, renewal,
waiver or termination is sought, unless made in writing and signed on behalf of
such party by one of its duly authorized officers.  As used herein: the word
"termination" includes any and all means of bringing an end prior to its
expiration by its own terms this Agreement, or any provisions thereof, whether
by release, discharge, abandonment or otherwise. This Agreement may not be
amended except by written agreement of the parties.

 

9.13This Agreement shall be construed, governed, interpreted and applied in
accordance with the laws of the Commonwealth of Virginia, U.S.A., except that
questions affecting the construction and effect of any patent shall be
determined by the law of the country in which the patent was granted.  Any legal
action or proceeding relating to this Agreement or any document or instrument
related hereto shall be

22

 

--------------------------------------------------------------------------------

 

brought only in the courts of the Commonwealth of Virginia in Richmond,
Virginia, and by its execution and delivery of this Agreement, LICENSEE hereby
accepts for itself and in respect to its property, generally and
unconditionally, the jurisdiction of the aforesaid courts.

 

9.14This Agreement may be executed in one or more counterparts and any party
hereto may execute any such counterparts each of which shall be deemed an
original and all of which, taken together, shall constitute but one and the same
document.  It shall not be necessary in making proof of this document or any
counterpart hereof to produce or account for any of the other counterparts.

 

9.15The provisions of this Agreement are severable, and in the event that any
provisions of this Agreement shall be determined to be invalid or unenforceable
under any controlling body of the law, such invalidity and unenforceability
shall not in any way affect the validity or enforceability of the remaining
provisions hereof. In the event the validity or unenforceability of any
provision of this Agreement is brought into question because of the decision of
a court of competent jurisdiction, the parties by mutual written agreement may
revise the provision in question or may delete it entirely so as to comply with
the decision of said court.

 

9.16The failure of either party to assert a right hereunder or to insist upon
compliance with any term or condition of this Agreement shall not constitute a
waiver of that right or excuse a similar failure to perform any such term or
condition by the other party.

 

9.17It is understood that LICENSOR and VCU are subject to United States laws and
regulations controlling the export of technical data, computer software,
laboratory prototypes and other commodities (including the Arms Export Control
Act, as amended and the United States Department of Commerce Export
Administration Act of 1979).  The transfer of such items may require a license
from the appropriate agency of the United States Government and/or written
assurances by LICENSEE that LICENSEE shall not export data or commodities to
certain foreign countries without prior approval of such agency.  LICENSOR
neither represents that license shall not be required nor, if required, it shall
be issued.

 

9.18All reports and documents to be forwarded to LICENSOR shall be in the
English language.

 

9.19Proprietary Information.

 

 

(a)

Each party solely owns its Proprietary Information.  Each party shall treat
Proprietary Information received from the other party with the same degree of
care with which it treats its own Proprietary Information, but in any event no
less than a reasonable degree of care, and further agrees not to disclose such
Proprietary Information to a third party without prior written consent from the
party disclosing Proprietary Information.  Notwithstanding the foregoing,
LICENSEE may disclose the existence and terms of this Agreement and the
Proprietary Information of LICENSOR, VA or VCU to: (i) LICENSEE’s employees,
agents and contractors on a need to know basis for the purpose of LICENSEE
performing its obligations and exercising its rights under this Agreement,
including without limitation, those persons and entities involved in research,
development, manufacturing, marketing, promotion, distribution, sale and/or
commercialization of LICENSED PRODUCTS, LICENSED TECHNOLOGY and/or LICENSED
PATENT RIGHTS, and (ii) its AFFILIATES and actual and potential acquirers,
investors, assignees, transferees, licensees (including SUBLICENSEES) and other
business partners, in each case under conditions of confidentiality.  LICENSOR
may disclose this Agreement and the Proprietary Information of LICENSEE to the
VA in accordance with the IIA; provided that LICENSOR (i) only submits to the VA
the Proprietary Information of LICENSEE that is necessary to meet the
requirements under Article 5.2 of the IIA, (ii) labels any and all Proprietary
Information of LICENSEE as

23

 

--------------------------------------------------------------------------------

 

 

“confidential” and takes whatever measures are otherwise required in order for
Proprietary Information of LICENSEE to be received and treated by VA as
confidential under the IIA, and (iii) in instances in which LICENSOR is aware,
gives LICENSEE prior written notice of VA’s disclosure of any Proprietary
Information of LICENSEE as required by law, court order or regulation and an
opportunity to participate in drafting a protective order or otherwise limiting
the disclosure to the extent possible.

 

 

(b)

Proprietary Information of LICENSEE shall include without limitation, any
information of LICENSEE or its AFFILIATES or SUBLICENSEES that is furnished or
otherwise made available to LICENSOR or its representatives under Article V
including progress reports and royalty reports, and any and all other
information, data, and materials in whatever form relating to LICENSEE’s
products (including but not limited to LICENSED PRODUCTS), technologies
(including but not limited to processes, methods, procedures, techniques,
formulas, formulations, algorithms, programs, designs, drawings, devices,
engineering, manufacturing, equipment or facilities) or business (including but
not limited to research and development and results thereof, preclinical,
clinical, regulatory, sales and marketing plans and strategies, financings,
business development, personnel, present and future products, vendors and
suppliers, customers, SUBLICENSEES, intellectual properties and confidential
information of third parties).  For clarity, Proprietary Information of LICENSEE
also includes any and all data, results, reports and analyses arising from the
testing of LICENSED PRODUCTS by LICENSEE, its AFFILIATES or SUBLICENSEES or on
behalf of LICENSEE, its AFFILIATES or SUBLICENSEES by a third party, including
without limitation, as a result of any animal studies, toxicological testing or
human clinical testing; provided, however, that LICENSEE’s rights with respect
to any such data, results, reports and analyses that are generated under the SRA
shall be subject to the terms and conditions of the SRA, in particular and
without limitation, the right to publish any and all such data and results
produced by VCU/VA Personnel in accordance with the terms of the SRA.  The
parties may disclose the existence of this Agreement, but the unpublished patent
applications and invention disclosures in Appendix A and the terms and
conditions described in Section 4.2 and Appendix B of this Agreement shall be
the Proprietary Information of both parties and shall not be used or disclosed
other than as provided for in this Section 9.19.  Notwithstanding the foregoing,
the information disclosed under Section 8.3 and Article V of this Agreement
shall be the Proprietary Information of LICENSEE and shall not be used or
disclosed by LICENSOR other than as provided for in this Section 9.19.

 

 

(c)

Neither party shall use the Proprietary Information of the other party other
than in performing its obligations or exercising its rights under this Agreement
which, in the case of LICENSEE shall include without limitation, in connection
with LICENSEE’s preparation and filing of regulatory submissions with regulatory
authorities, design and conduct of clinical trials, and obtaining and/or
maintaining regulatory approvals for LICENSED PRODUCTS.  

 

 

(d)

The foregoing obligations of non-disclosure and non-use do not apply to
Proprietary Information which:  (i) was known to the recipient (or in the case
of LICENSEE, its AFFILIATES or SUBLICENSEES) prior to the disclosure hereunder
as shown by the recipient’s (or its AFFILIATES’ or  SUBLICENSEES’) prior written
records; (ii) was received by recipient  (or in the case of LICENSEE, its
AFFILIATES or SUBLICENSEES) from a third party not under an obligation of
confidence to the discloser; (iii) is in the public domain at the time of
disclosure hereunder or subsequently entered the public domain without the fault
of the recipient or anyone to whom the recipient disclosed the Proprietary
Information; or (iv) has been independently developed by an employee of
recipient (or in the case of LICENSEE, its AFFILIATES or SUBLICENSEES) who has
not had knowledge of or access directly or indirectly to Proprietary
Information, and recipient or its AFFILIATES or SUBLICENSEES can substantiate
any claim of

24

 

--------------------------------------------------------------------------------

 

 

independent development by written evidence; or (v) is approved for release by
written authorization of the discloser.  

 

 

(e)

Unless otherwise agreed to in writing by the parties, the parties shall be
subject to the confidentiality, non-disclosure and non-use obligations hereunder
with respect to the Proprietary Information of the other party during the term
hereof and for a period of five (5) years following the expiration or earlier
termination of this Agreement.

 

 

(f)

A recipient of Proprietary Information may disclose that portion of the other
party’s Proprietary Information if and to the extent recipient is required to
make such disclosure pursuant to law or governmental regulation or to any
governmental entity having jurisdiction (including a court of competent
jurisdiction), provided recipient promptly notifies the other party in writing
as soon as reasonably practical or possible, prior to such disclosure, of the
receipt of such request, and takes reasonable and lawful actions to avoid and/or
minimize the extent of such disclosure and seeks to obtain confidential
treatment based on advice of their legal counsel or provides assistance to the
other party in obtaining a protective order therefor if reasonably requested by
the other party.  For the avoidance of doubt, this Section 9.19(f) shall also
apply with respect to any Freedom of Information Act (FOIA) requests that may be
made with respect to this Agreement including any of its Appendices, or any
other Proprietary Information of LICENSEE. To the extent permitted by law,
LICENSOR agrees to redact any enabling titles of any unpublished patent
applications (as well as such unpublished patent applications) listed in
Appendix A, and Appendix B, from any disclosures required to be made under law
or regulation or by any court, including under FOIA, and to allow LICENSEE to
review, in advance of any such disclosure, the proposed disclosure and to take
into account in good faith any comments that LICENSEE may provide with respect
to such proposed disclosure.

 

 

(g)

Notwithstanding the foregoing or anything to the contrary herein, LICENSEE and
its AFFILIATES and SUBLICENSEES may disclose Proprietary Information if required
by (i) laws, rules or regulations of a securities exchange or other government
agency, such as the Securities and Exchange Commission, (ii) a governmental
authority or agency for purposes of obtaining or maintaining approval to test or
market a LICENSED PRODUCT, or (iii) a patent office for the purposes of filing,
prosecuting or otherwise obtaining or maintaining intellectual property
rights.  In addition to the foregoing, LICENSEE and its AFFILIATES and
SUBLICENSEES may disclose the terms of this Agreement in footnotes to their
financial statements, to the extent required under generally accepted accounting
principles.

 

 

(h)

Upon any termination or expiration of this Agreement, each party shall promptly
return to the other party (or destroy at the other party’s written election) any
and all Proprietary Information of the other party (including copies, summaries,
excerpts, extracts or other reproductions and embodiments thereof) in any form
including electronic form (including electronic media such as DVD, CD-ROM,
electronic copies or any material resident in the hard or external drive of any
computer), and any other materials otherwise containing or reflecting any
Proprietary Information of the other party that is in such party’s possession,
custody or control.  Notwithstanding the foregoing, each party may retain one
(1) copy of the other party’s Proprietary Information for the sole purposes of
monitoring its ongoing obligations hereunder.

 

 

 

(i)

The parties may disclose the existence of this Agreement which, in the case of
LICENSOR, shall be limited to disclosure to the extent required by VCU policies
and further limited to describing in general terms the LICENSED TECHNOLOGY and
LICENSED PATENT RIGHTS as follows: the name and number of any published patent
application or patent that is included in the

25

 

--------------------------------------------------------------------------------

 

 

LICENSED PATENT RIGHTS, non-enabling titles of any unpublished patent
applications listed in Appendix A and the fact that the LICENSED PATENT RIGHTS
have been licensed to LICENSEE. LICENSOR shall notify LICENSEE in writing in
advance of any required disclosure of the existence of this Agreement and/or
description of the LICENSED TECHNOLOGY or LICENSED PATENT RIGHTS, which in each
case shall be subject to LICENSEE’s review and comment.  

 

9.20Publications.  LICENSOR agrees not to publish, present or otherwise disclose
any Proprietary Information of LICENSEE.  LICENSEE shall be furnished copies of
any proposed disclosure, publication or presentation (including any
modifications thereof which LICENSEE has not yet reviewed) containing or
referring to any LICENSED TECHNOLOGY or LICENSED PATENT RIGHTS at least thirty
(30) days before submission of such proposed disclosure, publication or
presentation.  With regard specifically to modification(s) to a disclosure,
publication or presentation that LICENSEE has already reviewed prior to such
modification(s), LICENSOR agrees that any Proprietary Information of LICENSEE
which has been identified in writing by LICENSEE shall be deleted from the
disclosure, publication or presentation and LICENSOR shall send LICENSEE a
statement verifying that this has been done along with a final copy including
the revision.   In no event shall LICENSEE’s review of any modification to a
disclosure, publication or presentation exceed the original 30 day review period
unless LICENSEE requests delay for patent protection.  During its review
period(s), LICENSEE shall have the right to review the material for Proprietary
Information of LICENSEE and to assess the patentability of any invention
described in the material.  If LICENSEE decides that a patent application should
be filed, the disclosure, publication or presentation shall be delayed an
additional sixty (60) days or a shorter period of time if LICENSEE consents in
writing, whichever is sooner.  At LICENSEE’s written request, Proprietary
Information of LICENSEE shall be deleted.  For the avoidance of doubt, proposed
disclosures from LICENSOR to VCU shall be deemed and treated as proposed
disclosures for the purposes hereof.  Although LICENSEE shall have the option
not to include its name on any publication or presentation, at LICENSEE’s
request, any disclosure, publication or presentation made by LICENSOR and
relating to LICENSED TECHNOLOGY or LICENSED PATENT RIGHTS shall acknowledge
LICENSEE’s contribution thereto in accordance with customary scientific
practice.

 

 

9.21Further Actions.  Each party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

 

[SIGNATURES APPEAR ON NEXT PAGE]




26

 

--------------------------------------------------------------------------------

 

 

      IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
in duplicate as first above written.

 

 

AGREED AND ACCEPTED:

 

 

DURECT CORPORATION:

 



 

 

 

By:     /s/ James E. Brown Date: Dec. 5, 2012

Title C.E.O.

 

 

 

 

 

VIRGINIA COMMONWEALTH UNIVERSITY

INTELLECTUAL PROPERTY FOUNDATION

 

 

 

By:      /s/ Ivelina S. Metcheva Date: 12/5/12

Ivelina S. Metcheva, Ph.D., MBA

Director, VCU Office of Technology Transfer

President VCU Intellectual Property Foundation

 




27

 

--------------------------------------------------------------------------------

 

APPENDIX A

LICENSED PATENT RIGHTS

 

U.S. Patent Application:

 

Provisional Serial No. 60/621,537, filed  October 25, 2004

Nuclear Oxysterol, Potent Regulator Of Cholesterol Homeostasis, For Therapy Of
Hypercholesterolemia, Hyperlipidemia, and Atherosclerosis

Non-Provisional Serial No. 11/739,330, filed April 26, 2007

Nuclear Sulfated Oxysterol, Potent Regulator Of Cholesterol Homeostasis, For
Therapy Of Hypercholesterolemia, Hyperlipidemia, and Atherosclerosis

Provisional Serial No. 61/154,063, filed  February 20, 2009

5-Cholesten-3b , 25-diol 3-sulfate (25HC3S), an authentic PPARy agonist and LXR
antagonist, or the therapy of inflammatory diseases

Non-Provisional Serial No. 12/708,803, filed  February 19, 2010

Nuclear Sulfated Oxysterol, Potent Regulator Of Lipid Homeostasis, For Therapy
Of Hypercholesterolemia, Hypertriglycerides, Fatty Liver Diseases, and
Atherosclerosis

Provisional Serial No. 61/472,293, filed April 6, 2011

Hydroxysteroid sulfotransferase (SULT2B1b) for therapy of hyperlipidemia and
fatty liver diseases

Non-Provisional, Serial No.  13/441,241, filed April 6, 2012

Sulfated Oxysterol and Oxysterol Sulfation by Hydroxysterol Sulfotransferase
Promote Lipid Horneostasis and Liver Proliferation

Provisional Serial No. 61/604,711, filed February 29, 2012

Sulfated oxysterol, 25HC3S and oxysterol sulfation by hydroxysterol
sulfotransferase (SULT2Blb) promote liver proliferation: therapy for cirrhosis,
injury,  recovery following hepatectomy, and other applications

Provisional Serial No. 61/623,203, filed April 12, 2012

Provisional Serial No. 61/623,414, filed April 12, 2012

 

A Novel Cholesterol Metabolite, 5-Cholesten, 3-,25-diol, Disulfate (25HCDS) for
Therapy of Metabolic Disorders, Hyperlipidemia, Fatty Liver Disease, Diabetes
and Atherosclerosis

 

 

 

 

 

VCU Invention Disclosures

 

VCU Invention Disclosure No.

Title

REN-04-072, disclosed September 24, 2004

Nuclear oxysterol, potent regulator of cholesterol hemeostasis, for therapy of
hypercholesterolemia, hyperlipidemia, and atherosclerosis

REN-08-078, disclosed December 15, 2008

5-Cholesten-3b, 25-diol 3-sulfate (25HC3S), an authentic PPARy agonist and LXR
antagonist, for the therapy of inflammatory diseases, such as inflammatory bowel
diseases, fat liver diseases, and atheroclerotic diseases

REN-11-030, disclosed April 5, 2011

Hydroxysteroid sulfotransferase (SULT2B1b) for therapy of hyperlipidemia and
fatty liver diseases

28

 

--------------------------------------------------------------------------------

 

 

REN-11-93, disclosed November 7, 2011

Sulfated oxysterols, 25HC3S and 25HCDS, and oxysterol sulfation by hydroxysterol
sulfotransferase (SULT2B1b) promote liver proliferation: therapy for cirrhosis,
injury, and recovery following hepatectomy

 

 

REN-11-94, disclosed November 7, 2011

A novel cholesterol metabolite, 5-cholesten, 3-,25-diol, disulfate (25HCDS) for
therapy of metabolic disorders, hyperlipidemia, diabetes, fat liver diseases,
and atherosclerosis

REN-12-025, disclosed March 26, 2012

A Novel Cholesterol Metabolite, 5-Cholesten, 3-,25-diol, Disulfate (25HCDS) for
Therapy of Metabolic Disorders, Hyperlipidemia, Diabetes, Fat Liver Diseases,
and Atherosclerosis

REN-12-061, disclosed June 21, 2012

Novel Oxysterol, 5-Cholesten 3,27-diol 27-Glucuronide, for Therapy of
Hypertriglyceridemia

 

REN-12-075

Low Levels of Oxysterol Sulfates, 25-,24, and 27(26)-hydroxycholesterol
Sulfates, as biomarkers for diagnosis of lipid metabolic disorders, nonalcoholic
fatty liver diseases

 

 

 




29

 

--------------------------------------------------------------------------------

 

Proprietary Information

 

APPENDIX B

FEES AND ROYALTIES

 

1.LICENSEE agrees to pay LICENSOR a noncreditable, nonrefundable one time only
License Issue Fee of one-hundred thousand dollars ($100,000.00) within ten (10)
days of the full execution and delivery of this Agreement.  Subject to Sections
4.4 through 4.9, LICENSEE also agrees to reimburse to LICENSOR all documented
Patent Prosecution Costs not already reimbursed by LICENSEE for LICENSED PATENT
RIGHTS incurred prior to and during the term of this Agreement within thirty
(30) days of receipt of an undisputed invoice from LICENSOR.

 

2.Royalty rate:

a.LICENSEE agrees to pay to LICENSOR a running royalty of two percent (2%) of
NET SALES of LICENSED PRODUCTS sold by LICENSEE, its AFFILIATES or any
SUBLICENSEE in a country where, and for so long as, the manufacture, use, or
sale of such LICENSED PRODUCTS is covered by a VALID CLAIM of LICENSED PATENT
RIGHTS in such country of sale.

 

b.LICENSEE agrees to pay to LICENSOR a running royalty of one percent (1%) of
NET SALES of LICENSED PRODUCTS made by LICENSEE, its AFFILIATES or any
SUBLICENSEE in a country where, and for so long as, the manufacture or
production of such LICENSED PRODUCTS is covered by a VALID CLAIM of LICENSED
PATENT RIGHTS in such country, and sold in a country where the manufacture, use
or sale of such LICENSED PRODUCTS is not covered by a VALID CLAIM of LICENSED
PATENT RIGHTS in such country of sale.  This one percent (1%) rate will not be
reduced by the royalty stacking clause described in subsection (d) below.

 

c.         For clarity, Licensee shall pay Licensor only one royalty with
respect to the same unit of LICENSED PRODUCT made, used, imported or sold,
regardless of the number of Valid Claims of the LICENSED PATENT RIGHTS or number
of LICENSED PATENT RIGHTS covering such Licensed Product or its manufacture,
use, import or sale.

 

d.In the event that the LICENSEE’s royalty obligation to LICENSOR combined with
any third-party obligations is equal to or greater than a threshold cumulative
royalty (TCR) of four percent (4.0 %), the royalty payable (R1) by LICENSEE to
the LICENSOR will be reduced by an amount proportionate to the amount by which
the total royalty paid by the LICENSEE exceeds the threshold as follows:  

 

R2 = R1(1-[T- TCR]/T),

 

where T is the total cumulative royalty the LICENSEE must pay on LICENSED
PRODUCTS requiring third-party licenses (which total cumulative royalty includes
the royalty to be paid to LICENSOR hereunder) and R2 is the adjusted royalty to
be paid to the LICENSOR.  Notwithstanding the foregoing, the royalty due to the
LICENSOR will not be reduced by more than fifty percent (50%).

 

 

e.

If LICENSEE or any AFFILIATE or SUBLICENSEE is required to withhold a tax from
any royalty or other payment due to LICENSOR hereunder, LICENSEE or such
AFFILIATE or SUBLICENSEE shall deduct from such royalty or other payment the tax
amount to be withheld, and shall furnish LICENSOR with a copy of any tax
certificate or other documentation evidencing such withholding.  However, where
appropriate, LICENSEE shall give LICENSOR appropriate notice to allow LICENSOR
to apply for an exemption from taxation as a nonprofit entity before such taxes
are paid.

30

 

--------------------------------------------------------------------------------

 

 

 

3.LICENSEE shall pay to the LICENSOR a portion of SUBLICENSING REVENUE received
from a SUBLICENSEE in regard to the LICENSED PATENT RIGHTS as follows:

 

•

25% for sublicenses executed prior to the first dosing of a Licensed Product in
humans.

 

•

12% for sublicenses executed after the first dosing of a Licensed Product in
humans and before the first dosing of a Licensed Product in a Phase II human
clinical trial. This percentage also applies to SUBLICENSES that are strictly
for LICENSED PRODUCTS that are either a medical device or diagnostic, after such
device or diagnostic is first used in a Phase I human clinical trial.

 

•

8% for sublicenses executed after the first dosing of a Licensed Product in a
Phase II human clinical trial and before the first dosing of a Licensed Product
in a Phase III human clinical trial. This percentage also applies to SUBLICENSES
that are strictly for LICENSED PRODUCTS that are either a medical device or
diagnostic, after such device or diagnostic is first used in a Phase II human
clinical trial.

 

•

5% for sublicenses executed after the first dosing of a Licensed Product in a
Phase III human clinical trial and before the first filing of a New Drug
Application (“NDA”) or foreign equivalent for the first Licensed PRODUCT. This
percentage also applies to SUBLICENSES that are strictly for LICENSED PRODUCTS
that are either a medical device or diagnostic, after such device or diagnostic
is first used in a Phase III human clinical trial.

 

•

2% for SUBLICENSES executed after the first filing of a NDA or foreign
equivalent for the first LICENSED PRODUCT (or in the case of a medical device or
diagnostic being a LICENSED PRODUCT, the first filing of a Premarket Approval
Application (PMA) or Premarket Notification (PMN) or 510(k) or foreign
equivalent for the first LICENSED PRODUCT).

 

 

4.To maintain a license to the LICENSED PATENT RIGHTS, LICENSEE agrees to make
Annual Minimum Payments in the amount of thirty thousand dollars ($30,000.00)
that shall start on the first anniversary of the EFFECTIVE DATE and every
anniversary thereafter as long as this Agreement is in effect.  Such amounts
shall be creditable on an annual basis against royalties on NET SALES of
Licensed ProductS for that calendar year.

 

 

5.LICENSEE agrees to make the following one time only milestone payments to
LICENSOR:

 

 

a.

$150,000 due within thirty (30) days after the first filing of an
Investigational New Drug Application (IND) with FDA or foreign equivalent for
the first LICENSED PRODUCT in a Major Market country by LICENSEE, a SUBLICENSEE
or an AFFILIATE.

 

 

b.

$1,000,000 due within thirty (30) days after the first commercial sale of the
first LICENSED PRODUCT pursuant to an NDA (or foreign equivalent) approval, by
LICENSEE, a SUBLICENSEE or an AFFILIATE.  

 

 

c.

$1,000,000 due within thirty (30) days after the achievement of $250,000,000 in
aggregate worldwide NET SALES of LICENSED PRODUCTS by LICENSEE, its
SUBLICENSEE(S) and its AFFILIATE(S).

 

31

 

--------------------------------------------------------------------------------

 

 

d.

$2,000,000 due within thirty (30) days after the achievement of $500,000,000 in
aggregate worldwide NET SALES of LICENSED PRODUCTS by LICENSEE, its
SUBLICENSEE(S) and its AFFILIATE(S).

 

LICENSEE shall timely notify LICENSOR of the achievement of each of the above
milestones. Milestone payments shall be paid within thirty days after
achievement of a milestone or receipt of an invoice whichever is later.

 

 




32

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

APPENDIX C

IIA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33

 